 



Exhibit 10.34
EXECUTION COPY
STOCK PURCHASE AGREEMENT
by and among
LODGENET ENTERTAINMENT CORPORATION
and
LIBERTY SATELLITE & TECHNOLOGY, INC.
and
LIBERTY MEDIA CORPORATION
December 13, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE I DEFINITIONS
    1  
Section 1.1.
  Definitions.     1  
Section 1.2.
  Tax Terms.     8  
Section 1.3.
  Terms Generally.     8  
ARTICLE II PURCHASE AND SALE OF SHARES; CLOSING
    9  
Section 2.1.
  Purchase and Sale of Shares.     9  
Section 2.2.
  Purchase Price.     9  
Section 2.3.
  Adjustment.     9  
Section 2.4.
  Closing.     11  
Section 2.5.
  Closing Deliveries.     11  
Section 2.6.
  Stock Adjustment.     12  
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND LIBERTY REGARDING THE
COMPANY AND ITS SUBSIDIARIES
    12  
Section 3.1.
  Organization, Qualification and Corporate Power.     12  
Section 3.2.
  Capitalization.     12  
Section 3.3.
  Subsidiaries and Equity Affiliates.     13  
Section 3.4.
  Financial Statements.     13  
Section 3.5.
  Assets and Liabilities of the Company.     14  
Section 3.6.
  No Undisclosed Liabilities.     15  
Section 3.7.
  Noncontravention; Consents.     15  
Section 3.8.
  Compliance with Legal Requirements.     15  
Section 3.9.
  Title to Assets.     15  
Section 3.10.
  Intellectual Property.     16  
Section 3.11.
  Real Property; Real Property Leases.     16  
Section 3.12.
  Contracts.     17  
Section 3.13.
  Litigation.     19  
Section 3.14.
  Environmental, Health, and Safety Matters.     19  
Section 3.15.
  Employees.     20  
Section 3.16.
  Labor Relations.     20  
Section 3.17.
  Employee Benefits.     20  
Section 3.18.
  Insurance.     21  
Section 3.19.
  Related Party Transactions.     22  
Section 3.20.
  Brokers’ Fees.     22  
Section 3.21.
  Absence of Certain Changes or Events.     22  
ARTICLE IV ADDITIONAL REPRESENTATIONS AND WARRANTIES
    22  
Section 4.1.
  Organization of Seller.     22  
Section 4.2.
  Authorization; Binding Effect.     23  
Section 4.3.
  Noncontravention; Consents.     23  
Section 4.4.
  Shares.     23  
Section 4.5.
  Brokers’ Fees.     23  

i



--------------------------------------------------------------------------------



 



                      Page
Section 4.6.
  Investment Intent.     23  
Section 4.7.
  Disclosure of Information.     24  
Section 4.8.
  Accredited Investor.     24  
Section 4.9.
  Restricted Securities.     24  
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
    24  
Section 5.1.
  Organization of Buyer.     24  
Section 5.2.
  Authorization; Binding Effect; Financial Capability.     24  
Section 5.3.
  Noncontravention; Consents.     24  
Section 5.4.
  Investment Intent.     25  
Section 5.5.
  Disclosure of Information.     25  
Section 5.6.
  Accredited Investor.     25  
Section 5.7.
  Restricted Securities.     25  
Section 5.8.
  Certain Proceedings.     25  
Section 5.9.
  Brokers’ Fees.     25  
Section 5.10.
  Delivery of Share Consideration.     25  
Section 5.11.
  SEC Filings; Financial Information.     26  
ARTICLE VI PRE-CLOSING COVENANTS
    26  
Section 6.1.
  Commercially Reasonable Efforts.     26  
Section 6.2.
  Notices and Consents.     27  
Section 6.3.
  Operation of Business.     27  
Section 6.4.
  Access and Investigation.     28  
Section 6.5.
  Notification.     29  
Section 6.6.
  Subsequent Financial Statements.     29  
Section 6.7.
  Subsequent Filings.     29  
Section 6.8.
  Non-Solicitation.     29  
Section 6.9.
  Assistance with Financing.     30  
Section 6.10.
  Assistance with Acquisition of Minority Ownership of THN.     30  
ARTICLE VII OTHER MATTERS
    31  
Section 7.1.
  Understanding Regarding Disclaimer of Warranties of Buyer.     31  
Section 7.2.
  Understanding Regarding Disclaimer of Warranties of Seller.     31  
Section 7.3.
  HSR Act Filings.     32  
Section 7.4.
  Special Actions.     32  
Section 7.5.
  Confidentiality.     32  
Section 7.6.
  Employee Matters.     33  
Section 7.7.
  Further Cooperation.     36  
Section 7.8.
  Non-Disparagement.     36  
Section 7.9.
  Company Audited Financial Statements.     37  
ARTICLE VIII CONDITIONS TO CLOSING
    37  
Section 8.1.
  Conditions to Obligation of Buyer.     37  
Section 8.2.
  Conditions to Obligation of Seller.     39  
ARTICLE IX TAX MATTERS
    40  
Section 9.1.
  Tax Definitions.     40  
Section 9.2.
  Tax Representations.     41  
Section 9.3.
  Tax Covenants.     43  

ii



--------------------------------------------------------------------------------



 



                      Page
Section 9.4.
  Tax Sharing Agreements.     43  
Section 9.5.
  Tax Refunds and Credits.     43  
Section 9.6.
  Cooperation on Tax Matters.     43  
Section 9.7.
  Certain Taxes and Fees.     44  
ARTICLE X TERMINATION
    44  
Section 10.1.
  Termination of Agreement.     44  
Section 10.2.
  Termination Date.     45  
Section 10.3.
  Effect of Termination.     45  
ARTICLE XI INDEMNIFICATION
    46  
Section 11.1.
  Survival.     46  
Section 11.2.
  General Indemnification.     47  
ARTICLE XII MISCELLANEOUS
    52  
Section 12.1.
  Public Announcements.     52  
Section 12.2.
  No Third-Party Beneficiaries.     52  
Section 12.3.
  Successors and Assigns.     52  
Section 12.4.
  Entire Agreement.     53  
Section 12.5.
  Notices.     53  
Section 12.6.
  Governing Law; Jurisdiction.     54  
Section 12.7.
  Amendments and Waivers.     54  
Section 12.8.
  Severability.     54  
Section 12.9.
  Expenses.     54  
Section 12.10.
  Construction.     54  
Section 12.11.
  Incorporation of Exhibits and Schedules.     55  
Section 12.12.
  Headings.     55  
Section 12.13.
  Facsimile; Counterparts Signatures.     55  

iii



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

  Schedules
3.3 Subsidiaries and Equity Affiliates
3.7 Notices and Consents
3.9 Permitted Encumbrances
3.10 Intellectual Property
3.11 Real Property Leases
3.12 Contracts
3.17(a) Employee Benefit Plans
3.17(c) Multiemployer Plans
3.17(g) Non-US Plans
3.18 Insurance
3.19(a) Contracts and Arrangements Involving Related Parties
3.19(b) Master Purchasing Arrangements
5.11 Current Filings
6.3 Permitted Actions by Seller, the Company and its Subsidiaries
7.6 Employee Matters
8.1(j) Required Content Agreements
9.2(c) Tax Consolidated Groups
9.4 Tax Sharing Agreements
Disclosure Schedule

iv



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of
December 13, 2006 (the “Agreement Date”), by and among LodgeNet Entertainment
Corporation, a Delaware corporation (“Buyer”), Liberty Satellite & Technology,
Inc., a Delaware corporation (“Seller”), and Liberty Media Corporation, a
Delaware corporation (“Liberty”). Buyer, Liberty and Seller are referred to
individually as a “Party” and collectively as the “Parties.”
RECITALS
     A. Liberty owns 100% of the issued and outstanding shares of capital stock
of Seller. Seller owns 100% of the issued and outstanding shares of capital
stock of Ascent Entertainment Group, Inc., a Delaware corporation (the
“Company”). The Company owns 100% of the issued and outstanding shares of
capital stock of On Command Corporation, a Delaware corporation (“ONCO”).
     B. Seller desires to sell, and Buyer desires to purchase, 100% of the
issued and outstanding shares (the “Shares”) of capital stock of the Company,
for the consideration and on the terms and conditions set forth in this
Agreement.
     C. Seller, Buyer and Liberty are concurrently executing the Stockholders
Agreement between Seller, Buyer and Liberty, dated as of the date hereof.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement, and intending to be legally bound, the parties
agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1.      Definitions. The following terms have the following
meanings for purposes of this Agreement:
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, Controls or is Controlled by or is under common Control
with such Person.
     “Agreement” has the meaning set forth in the preamble.
     “Agreement Date” has the meaning set forth in the preamble.
     “Antitrust Division” has the meaning set forth in Section 7.3.
     “Antitrust Law” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and all other federal, state and foreign statutes,
rules, regulations, orders, decrees, administrative and judicial doctrines and
other laws that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or
lessening of competition.

1



--------------------------------------------------------------------------------



 



     “Ascent Intercompany Indebtedness” means accounts or other Liabilities
between the Company and any Subsidiary of the Company or between any
Subsidiaries of the Company.
     “Authorized Representatives” has the meaning set forth in Section 7.5.
     “Balance Sheet” has the meaning set forth in Section 3.4.
     “Balance Sheet Date” has the meaning set forth in Section 2.3(d).
     “Bank Commitment Letter” means the amended and restated bank facilities
commitment letter, dated as of December 6, 2006, among Bear Stearns, Credit
Suisse and Credit Suisse Securities (USA) LLC and Buyer, pursuant to which Bear
Stearns, Credit Suisse and Credit Suisse Securities (USA) LLC have agreed,
subject to the terms and conditions set forth therein, to provide or cause to be
provided an aggregate of up to $475 million in financing under senior secured
credit facilities of Buyer comprised of a revolving credit facility in a maximum
principal amount of $50 million and $425 million in term loans, as it may be
amended from time to time.
     “Bank Financing” has the meaning set forth in Section 6.9.
     “Bear Stearns” means, collectively, Bear, Stearns & Co. Inc and Bear
Stearns Corporate Lending Inc.
     “Benefit Plans” has the meaning set forth in Section 3.17(a).
     “Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado or Sioux Falls, South Dakota are
required or authorized to be closed.
     “Buyer” has the meaning set forth in the preamble.
     “Buyer 401(k) Plan” has the meaning set forth in Section 7.6(f).
     “Buyer’s Fundamental Representations” has the meaning set forth in
Section 11.1(a).
     “Buyer Indemnified Parties” has the meaning set forth in Section 11.2(a).
     “Buyer Tax Loss” has the meaning set forth in Section 11.2(a).
     “Cafeteria Plan” has the meaning set forth in Section 7.6(d).
     “Cash Consideration” has the meaning set forth in Section 2.2.
     “Closing” has the meaning set forth in Section 2.4.
     “Closing Date” has the meaning set forth in Section 2.4.
     “Closing Date Calculations” has the meaning set forth in Section 2.3(e).
     “Closing Purchase Price Adjustment” has the meaning set forth in
Section 2.3(a).

2



--------------------------------------------------------------------------------



 



     “Closing Working Capital” means the consolidated current assets of the
Company and its Subsidiaries on the Closing Date (including cash) minus
consolidated current liabilities of the Company and its Subsidiaries on the
Closing Date, determined as set forth on Exhibit A attached hereto and in
accordance with GAAP and consistent with the Financial Statements (except as set
forth on Exhibit A).
     “COBRA” has the meaning set forth in Section 7.6(b).
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” has the meaning set forth in Recital A.
     “Company Group” has the meaning set forth in Section 3.19.
     “Company Audited Financial Statements” has the meaning set forth in
Section 6.6(b).
     “Company Unaudited Financial Statements” has the meaning set forth in
Section 3.4.
     “Contracts” has the meaning set forth in Section 3.12.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or partnership, membership or other
ownership interests, by contract or otherwise.
     “Current Filings” has the meaning set forth in Section 5.11(b).
     “Disclosing Party” has the meaning set forth in Section 7.5.
     “Disclosure Schedule” has the meaning set forth in the introductory
paragraph of Article III.
     “Encumbrance” means any charge, claim, community property interest,
condition, equitable interest, mortgage, lien, option, pledge, security
interest, right of first refusal, or other charge or restriction of any kind,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership.
     “Environmental, Health, and Safety Requirements” means all federal, state,
local and foreign statutes, regulations, ordinances and other provisions having
the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise or radiation.

3



--------------------------------------------------------------------------------



 



     “Equity Affiliates” means all Persons in which the Company or any
Subsidiaries of the Company hold an equity interest that are not Subsidiaries of
the Company that are accounted for under the equity method of accounting in
accordance with GAAP.
     “ERISA” has the meaning set forth in Section 3.17(a).
     “ERISA Affiliate” has the meaning set forth in Section 3.17(a).
     “ERISA Plans” has the meaning set forth in Section 3.17(a).
     “Estimated Closing Working Capital” has the meaning set forth in
Section 2.3(a).
     “Existing NDA” has the meaning set forth in Section 6.4.
     “Final Purchase Price Adjustment” has the meaning set forth in
Section 2.3(b).
     “Financial Information” has the meaning set forth in Section 6.9.
     “Financial Statements” has the meaning set forth in Section 3.4.
     “FTC” has the meaning set forth in Section 7.3.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
(and its predecessors), the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board that are applicable to the
circumstances as of the date of determination, consistently applied.
     “Governmental Authority” means any court, arbitrator, administrative or
other governmental department, agency, political subdivision, commission,
authority or instrumentality in the United States or elsewhere.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Income Tax” has the meaning set forth in Section 9.1.
     “Indebtedness” means, with respect to any Person, without duplication
(a) every Liability of such Person (excluding any Ascent Intercompany
Indebtedness) (i) for borrowed money, (ii) evidenced by notes, bonds, debentures
or similar instruments (whether or not negotiable), (iii) any amounts owing as
deferred purchase price for property acquired, other than accounts payable on
commercial terms, or (iv) any reimbursement of amounts actually drawn under
letters of credit or similar facilities issued for the account of such Person,
and (b) every Liability of any other Person of the kind described in the
preceding clause (a) that such Person has guaranteed (other than any guarantee
by the Company of any Liability of any Subsidiary of the Company and any
guarantee by any Subsidiary of the Company of any Liability of any other
Subsidiary of the Company), in each case only to the extent required pursuant to
GAAP to be set forth as a liability on a balance sheet of such Person.

4



--------------------------------------------------------------------------------



 



     “Indemnified Party” has the meaning set forth in Section 11.2(g).
     “Independent Accounting Firm” has the meaning set forth in Section 2.3(g).
     “Information Memorandum” has the meaning set forth in Section 9.1.
     “Intellectual Property” means (a) all patents and patent applications
(including all provisional, divisionals, continuations, continuations in part,
and reissues), inventions (patentable or unpatentable and whether or not reduced
to practice), and business methods; (b) all registered and unregistered
fictional business names, trade names, trademarks, service marks, trade dress,
brands, slogans, logos, and registered domain names and all applications with
respect to any of the foregoing; (c) all registered and unregistered copyrights
in both published works and unpublished works and copyrightable subject matter,
including software; and (d) all know-how, trade secrets, customer and vendor
lists, software, technical information, data, process technology, plans,
drawings, blueprints, processes, methods and techniques, research and
development information, industry analyses, drawings, algorithms, source code
and object code, etherware, specifications, designs, proposals, models,
financial and accounting data, business and marketing plans, and all other
confidential or proprietary information.
     “Interim Financial Statements” has the meaning set forth in Section 3.4.
     “Legal Requirement” means any federal, state, provincial, local,
international, or other administrative order, law, ordinance, principle of
common law, rule, regulation, statute or code.
     “Liability” means any liability (whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued, and
whether liquidated or unliquidated), including any liability for Taxes.
     “Liberty” has the meaning set forth in the preamble.
     “Liberty 401(k) Plan” has the meaning set forth in Section 7.6(f).
     “Liberty Benefit Plans” has the meaning set forth in Section 7.6(a).
     “Liberty Group” has the meaning set forth in Section 3.19.
     “Liberty Intercompany Debt” has the meaning set forth in Section 8.1(f).
     “Losses” means any loss, Liability, action, cause of action, cost, damage
or expense, Tax, penalty, or fine, in each case whether or not arising out of
third party claims and including any interest, penalties, attorneys’,
consultants’ and experts’ fees and expenses (including such attorneys’,
consultants’ and experts’ fees and expenses incurred in connection with the
enforcement of a party’s rights under this Agreement) and all amounts paid in
investigation, defense or settlement of any of the foregoing after taking into
account any monies actually received in respect thereof under a policy of
insurance, under a contractual right of set-off or indemnity or otherwise.

5



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on the financial
condition, assets, business or results of operations of the Company and its
Subsidiaries, taken as a whole, other than any such effect attributable to or
resulting from (a) any matter contemplated by or disclosed in this Agreement,
(b) the public announcement or consummation of the transactions contemplated by
this Agreement, including loss of vendors, customers or employees resulting
therefrom, or the compliance by any Party with its obligations under this
Agreement, (c) any change in general economic conditions, financial market
conditions or in conditions affecting the on premises telecommunications
industry or hotel industry generally, whether locally, regionally or nationally,
or (d) any act or omission taken with the prior written consent or at the
specific written request of Buyer.
     “MFN Clause” has the meaning set forth in Section 3.12(b).
     “Non-US Plans” has the meaning set forth in Section 3.17(g).
     “Notifying Party” has the meaning set forth in Section 6.5.
     “Objection Notice” has the meaning set forth in Section 2.3(f).
     “ONCO” has the meaning set forth in Recital A.
     “ONCO Stock Plan” has the meaning set forth in Section 7.6(i).
     “Ordinary Course of Business” means the ordinary course of business of the
Company or any Subsidiary, as applicable, consistent with past custom and
practice and assuming rational decision-making based on the continued operations
and capital investment decisions of the Company and its Subsidiaries as if
ownership of the Company and its Subsidiaries were not being sold.
     “Party” or “Parties” has the meaning set forth in the preamble.
     “Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, consents, certificates, variance and similar rights
obtained or required to be obtained from any Governmental Authority.
     “Permitted Encumbrances” means (a) any restrictions under the Securities
Act or any applicable state or foreign securities laws; (b) any Encumbrance for
Taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith and for which the Company or any
Subsidiary maintains adequate reserves on its books and records; (c) licenses or
sublicenses granted or entered into in the Ordinary Course of Business and any
interest or title of a licensor or licensee under any such license or
sublicense; (d) leases or subleases entered into in the Ordinary Course of
Business, including in connection with the leased personal property of the
Company or any Subsidiary or Real Property Leases; (e) Encumbrances of carriers,
warehousemen, mechanics, materialmen and landlords incurred in the Ordinary
Course of Business for sums not overdue or being contested in good faith and for
which the Company or any applicable Subsidiary maintains adequate reserves on
its books and records; (f) Encumbrances incurred in the Ordinary Course of
Business in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or

6



--------------------------------------------------------------------------------



 



benefits, or to secure performance of tenders, statutory obligations, leases and
contracts (other than for borrowed money) entered into in the Ordinary Course of
Business or to secure obligations on surety or appeal bonds; (g) to the extent
described on Schedule 3.9, purchase money security interests or Encumbrances on
property acquired or held by the Company or any Subsidiary in the Ordinary
Course of Business to secure the purchase price of such property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property; and (h) easements, restrictions and other exceptions to or
defects of title that are not, in the aggregate, material and that do not,
individually or in the aggregate, materially and adversely affect the use or
occupancy of the property affected thereby.
     “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other entity, or a Governmental Authority.
     “Proceeding” means any action, arbitration, mediation, audit, charge,
claim, complaint, demand, notice, hearing, investigation, litigation, or suit
(whether civil, criminal, administrative, investigative, or informal) commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental Authority or any third-party arbitrator or mediator.
     “Purchase Price” has the meaning set forth in Section 2.2.
     “Real Property Leases” has the meaning set forth in Section 3.11.
     “Receiving Party” has the meaning set forth in Sections 6.5 and 7.5.
     “Representatives” has the meaning set forth in Section 11.1(c).
     “Responsible Party” has the meaning set forth in Section 11.2(g).
     “Retention Plan” has the meaning set forth in Section 7.6(h).
     “SEC” means the United States Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” has the meaning set forth in the preamble.
     “Seller’s Financial Advisors” has the meaning set forth in Section 4.5.
     “Seller’s Fundamental Representations” has the meaning set forth in
Section 11.1(a).
     “Seller Indemnified Parties” has the meaning set forth in Section 11.2(b).
     “Seller Tax Loss” has the meaning set forth in Section 11.2(b).
     “Share Consideration” means 2,050,000 shares of LodgeNet Entertainment
Corporation common stock, $0.01 par value, as such number is adjusted pursuant
to the provisions of Section 2.6.

7



--------------------------------------------------------------------------------



 



     “Share Consideration Value” means $47,867,500.
     “Shares” has the meaning set forth in Recital B.
     “Stockholders Agreement” means the Stockholders Agreement between Seller,
Buyer and Liberty, dated as of the date hereof.
     “Subsidiaries” means all Persons that the Company directly or indirectly
Controls.
     “Survival Period” has the meaning set forth in Section 11.1(a).
     “Target Working Capital” means an anticipated working capital amount set
forth on Exhibit B.
     “Terminated ONCO 401(k) Plans” has the meaning set forth in Section 7.6(g).
     “Termination Date” has the meaning set forth in Section 10.2.
     “THN” means The Hotel Networks, Inc. f/k/a Hotelevision, Inc.
     “THN Balance Sheet” has the meaning set forth in Section 3.4.
     “THN Contracts” has the meaning set forth in Section 3.12(m).
     “THN Financial Statements” has the meaning set forth in Section 3.4.
     “THN Interim Financial Statements” has the meaning set forth in
Section 3.4.
     “Threshold” has the meaning set forth in Section 11.2(c).
     “WARN Act” has the meaning set forth in Section 7.6(j).
     Section 1.2.     Tax Terms. Certain terms related to tax matters used in
Article IX are defined in Section 9.1.
     Section 1.3.     Terms Generally. The definitions set forth or referenced
in Section 1.1 apply equally to both the singular and plural forms of the terms
defined. Any pronoun includes the corresponding masculine, feminine and neuter
forms, as the context requires. The words “include,” “includes” and “including”
will be deemed to be followed by the phrase “without limitation.” The word “or”
is not exclusive. The words “shall” and “will” are used interchangeably and are
intended to have, and will be deemed to have, the same meaning. The “knowledge”
of a Party will mean the actual knowledge of any senior officer of such Party
after due investigation and inquiry; provided, however, that the “knowledge” of
Seller or Liberty also will be deemed to include the actual knowledge of any of
the following officers of ONCO: The President and Chief Executive Officer; the
Senior Vice President and Chief Financial Officer; the Senior Vice President,
General Counsel and Secretary; the Senior Vice President, Operations; the Senior
Vice President, Marketing and Programming; and Group Vice President of Sales,
and (b) the President and Chief Executive Officer and Chief Financial Officer
(or persons holding equivalent positions) of THN. The words “herein,” “hereof”
and “hereunder” and words of

8



--------------------------------------------------------------------------------



 



similar import refer to this Agreement (including the Exhibits and Schedules) in
its entirety and not to any part of this Agreement unless the context otherwise
requires. All references to Articles, Sections, Exhibits and Schedules will be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context otherwise requires. Any references to any
agreement or other document or instrument or to any statute or regulation are to
it as amended and supplemented from time to time (and, in the case of a statute
or regulation, to any successor provisions, and to any rules and regulations
promulgated thereunder), unless the context otherwise requires. Any reference to
a “day” or number of “days” (without the explicit qualifications of “business”)
will be interpreted as a reference to a calendar day or number of calendar days.
If any action or notice is to be taken or given on or by a particular calendar
day, and such calendar day is not a Business Day, then such action or notice
will be deferred until, or may be taken or given on, the next Business Day. All
references to dollar amounts will be references to United States Dollars.
ARTICLE II
PURCHASE AND SALE OF SHARES; CLOSING
     Section 2.1.     Purchase and Sale of Shares. Subject to the terms and
conditions set forth in this Agreement, at the Closing, Seller will sell and
transfer the Shares to Buyer, and Buyer will purchase the Shares from Seller,
free and clear of any Encumbrances, as set forth in this Article II.
     Section 2.2.     Purchase Price. The purchase price for the Shares will be
$380,000,000.00, subject to adjustment as set forth in Section 2.3 (the
“Purchase Price”), consisting of:
     Section      
     (a) cash in the amount of the difference between the Purchase Price and the
Share Consideration Value (the “Cash Consideration”); and
     (b) the Share Consideration.
     Collectively the sum of the Cash Consideration (as such amount may be
adjusted pursuant to Section 2.3) plus the Share Consideration are referred to
as the Purchase Price. The Cash Consideration will be paid at the Closing by
wire transfer of immediately available funds pursuant to wire instructions
delivered by Seller to Buyer no later than two Business Days prior to the
Closing Date. The Share Consideration will be paid at the Closing by delivery of
a stock certificate or certificates registered in Seller’s name, the
denominations of which Seller will request at least three (3) Business Days
prior to Closing and which will evidence an aggregate number of shares of common
stock of Buyer equal to the full Share Consideration.
     Section 2.3.     Adjustment. The Cash Consideration portion of the Purchase
Price shall be subject to adjustment as follows:
     (a) If, as of the Closing Date, the Estimated Closing Working Capital is
(i) less than the Target Working Capital, the Cash Consideration payable at the
Closing will be reduced by the difference between the Estimated Closing Working
Capital and the Target Working Capital or (ii) more than the Target Working
Capital, the Cash Consideration payable at the Closing will be increased by the
difference between the Estimated Closing Working Capital

9



--------------------------------------------------------------------------------



 



and the Target Working Capital such increase or decrease, (the “Closing Purchase
Price Adjustment”). The Seller shall not less than three (3) Business Days prior
to the Closing estimate the Closing Working Capital, based on the balance sheet
of the Company and its Subsidiaries as of the prior month-end, but brought
forward to include any known changes in the components of Closing Working
Capital since such prior month-end, supporting documentation for all of which
shall be provided to Buyer for its review concurrently with or prior to the
delivery of the estimated Closing Working Capital calculation (the “Estimated
Closing Working Capital”).
     (b) If the Closing Working Capital is (i) less than the Estimated Closing
Working Capital, the Cash Consideration will be reduced by the difference
between the Estimated Closing Working Capital and the Closing Working Capital or
(ii) more than the Estimated Closing Working Capital, the Cash Consideration
will be increased by the difference between the Estimated Closing Working
Capital and the Closing Working Capital, provided that if no Closing Purchase
Price Adjustment was made at Closing as a result of clause (c) below, then the
foregoing calculation shall be made by comparing the Closing Working Capital to
the Target Working Capital rather than the Estimated Closing Working Capital
(the “Final Purchase Price Adjustment”). Any Final Purchase Price Adjustment
shall be paid in accordance with Section 2.3(d) below.
     (c) Notwithstanding clauses (a) and (b) above, no adjustment to the
Purchase Price shall be made if the aggregate adjustment would be in an amount
less than $1,000,000.
     (d) In the event of a reduction to the Purchase Price pursuant to
Section 2.3(b)(i), Seller and Liberty will be jointly and severally liable for
the amount of the reduction and will pay to Buyer, within five (5) Business Days
of the Closing Date Calculations being declared final pursuant to Section 2.3(f)
and (g) (the “Balance Sheet Date”), the amount of such reduction plus interest
accruing on such amount at a rate of six percent (6)% per annum from the Closing
Date until such amount is paid, in immediately available funds. In the event of
an increase to the Purchase Price pursuant to Section 2.3(b)(ii), the Buyer will
pay to Seller, within five (5) Business Days of the Balance Sheet Date, the
amount of such increase plus interest accruing on such amount at a rate of six
(6)% per annum from the Closing Date until such amount is paid, in immediately
available funds. Any amount paid pursuant to this Section 2.3 will be treated as
an adjustment to the Purchase Price for all purposes.
     (e) The Buyer shall prepare and distribute to Seller, within sixty
(60) days after the Closing Date, a written calculation of the proposed Final
Purchase Price Adjustment and the Closing Working Capital (the “Closing Date
Calculations”), as determined by reference to the relevant provisions of this
Agreement.
     (f) On or prior to the thirtieth (30th) day after Buyer gives Seller notice
of the Closing Date Calculations, Seller may give Buyer a written notice that it
objects (an “Objection Notice”) to the Closing Date Calculations. Any Objection
Notice shall specify the dollar amount of any objection and a reasonably
detailed summary of the basis for objection. Except to the extent Seller timely
objects to a specific determination set forth in the Closing Date Calculations
pursuant to an Objection Notice delivered to Buyer within such thirty (30) day
period, the Closing Date Calculations will be conclusive and binding upon the
Parties.

10



--------------------------------------------------------------------------------



 



     (g) If Seller delivers a timely Objection Notice as described in
Section 2.3(f), then Buyer and Seller shall negotiate in good faith to resolve
their disputes raised pursuant to a timely Objection Notice. If Buyer and Seller
are unable to resolve all disputes regarding the Closing Date Calculations on or
prior to the thirtieth (30th) day after the date the Objection Notice was
delivered, then Buyer shall retain a “big four” accounting firm (after
eliminating any such firm which is conflicted or otherwise unable to
participate) (the “Independent Accounting Firm”) to resolve the dispute as soon
as practicable, and in any event within thirty (30) days after Buyer retains
such firm. The Independent Accounting Firm shall only decide the specific items
under dispute by the parties, and shall make its determinations solely in
accordance with this Section 2.3. The Independent Accounting Firm’s
determination regarding the matters in dispute will be conclusive and binding
upon the Parties hereto and will constitute (or, if applicable, will be used in
the calculation of) the Final Purchase Price Adjustment and the Closing Working
Capital for all purposes of this Section 2.3. The fees and expenses of the
Independent Accounting Firm in connection with its review of the Closing Date
Calculations shall be paid one-half (1/2) by the Company and one-half (1/2) by
Seller.
     Section 2.4.     Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) will take place at the offices of Sherman &
Howard L.L.C. in Denver, Colorado at 10:00 a.m. Mountain Time on the date that
is five Business Days after the satisfaction or waiver of the closing conditions
contained in Article VIII, or at such other time and place as the Parties may
agree in writing (the “Closing Date”), provided that if the conditions to
Closing set forth in Article 8 are satisfied prior to January 1, 2007, then
Buyer shall have the option to extend the Closing Date for up to sixty (60) days
assuming that Buyer is diligently proceeding to obtain its financing for the
transactions contemplated by this Agreement.
     Section 2.5.     Closing Deliveries. At the Closing:
     (a) Seller and Liberty will deliver to Buyer:
     (i) one or more stock certificates representing the Shares, duly endorsed
(or accompanied by duly executed stock powers) for transfer to Buyer, which
Shares shall be free and clear of any Encumbrances except Encumbrances arising
out of any action taken by Buyer or any of its Affiliates or under the
Securities Act; and
     (ii) one or more officer’s certificates, dated the Closing Date, executed
by duly authorized executive officers of Seller and Liberty, attesting to
matters in Sections 8.1(a) and (b); and
     (iii) possession of all documents, books, records agreements and financial
data relating to the Company and its Subsidiaries held by Liberty, the Company
and its Subsidiaries.
     (b) Buyer will deliver to Seller:
     (i) the Cash Consideration (as adjusted pursuant to Section 2.3(a), if
applicable) by wire transfer of immediately available funds to an account
designated by Seller; and

11



--------------------------------------------------------------------------------



 



     (ii) a stock certificate or certificates representing the Share
Consideration; and
     (iii) a certificate, dated the Closing Date, executed by a duly authorized
executive officer of Buyer, attesting to matters in Sections 8.2(a) and 8.2(b).
     Section 2.6.     Stock Adjustment. If, after the Agreement Date and prior
to the Closing Date, the Buyer is recapitalized or reclassified or Buyer effects
any stock dividend, stock split, or reverse stock split or otherwise effects any
transaction that changes its common stock into any other securities (including
securities of another corporation), then the Share Consideration to be delivered
to Seller under this Agreement will be appropriately and equitably adjusted to
the kind and amount of shares of stock and other securities and property which
the Seller would have been entitled to receive had the shares comprising the
Share Consideration been issued and outstanding as of the record date for
determining stockholders entitled to participate in such corporate event.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER AND LIBERTY
REGARDING THE COMPANY AND ITS SUBSIDIARIES
     The disclosures in any section or paragraph of the disclosure schedule
accompanying this Agreement (the “Disclosure Schedule”) shall qualify as
disclosures by the Seller and Liberty with respect to any other portion of the
numbered and lettered paragraphs of such Disclosure Schedule and the related
representations and warranties to the extent that the relevance of such
disclosure is readily apparent to the disclosure called for in such other
section or paragraph of the Disclosure Schedule or the related representations
and warranties. Notwithstanding the foregoing or anything to the contrary in
this Agreement, the information contained in any specific document referenced in
the Disclosure Schedule shall qualify the representations and warranties only to
the extent the reason such document is relevant to the applicable section or
paragraph of the Disclosure Schedule or the related representations and
warranties is specifically described in the Disclosure Schedule. Except as set
forth in the Disclosure Schedule, Seller and Liberty hereby jointly and
severally represent and warrant to Buyer as follows:
     Section 3.1.     Organization, Qualification and Corporate Power. The
Company is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware. The Company has all requisite corporate
power and authority to own its assets and to conduct its business as it is
currently being conducted. The Company is duly qualified and authorized to
transact business and is in good standing in each jurisdiction where such
qualification is required, except where the failure to be so qualified would not
have, individually or in the aggregate, a Material Adverse Effect.
     Section 3.2.     Capitalization. The authorized capital stock of the
Company consists of 50,000 shares of common stock, par value $0.01 per share, of
which 1,000 shares are issued and outstanding and constitute the “Shares.” The
Shares are the only shares of capital stock or other ownership interests in the
Company outstanding. All of the Shares have been duly and validly authorized and
issued, are fully paid and non-assessable, are free and clear of all
Encumbrances and are held beneficially and of record by Seller. The transfer and
delivery of the Shares by

12



--------------------------------------------------------------------------------



 



Seller to Buyer as contemplated by this Agreement will transfer good and valid
title to the Shares to Buyer free and clear of all Encumbrances, except
Encumbrances arising as a result of any action taken by the Buyer or any of its
subsidiaries. There are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, pre-emptive
rights or other rights, contracts or commitments that could require the Company
to issue, sell or otherwise cause to become outstanding any of its capital stock
or any other securities exercisable or exchangeable for or convertible into such
capital stock. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation, or similar rights with respect to the
Company. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of the capital stock or Control of the
Company.
     Section 3.3.     Subsidiaries and Equity Affiliates. The Company directly
owns all of the issued and outstanding shares of capital stock of ONCO, and the
Company does not have any assets or Liabilities other than those related to its
ownership of ONCO and other than Liberty Intercompany Debt of the Company and
its Subsidiaries that will be eliminated prior to the Closing in accordance with
Section 8.1(f) or Ascent Intercompany Indebtedness. Schedule 3.3 sets forth a
complete list of all Subsidiaries and Equity Affiliates of ONCO and the direct
or indirect ownership interest of ONCO in each such Subsidiary and Equity
Affiliate. Except as set forth on Schedule 3.3, ONCO does not own, directly or
indirectly, any equity interest in any other Person including any general or
limited partnership interest, limited liability company interest or other form
of joint venture. All issued and outstanding shares of capital stock of each
Subsidiary have been duly and validly authorized and issued, are fully paid and
non-assessable, and, at Closing, will be free and clear of all Encumbrances
other than Permitted Encumbrances. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, pre-emptive rights, or other rights, contracts or commitments
that could require any Subsidiary to issue, sell or otherwise cause to become
outstanding any of its capital stock or any other securities exercisable or
exchangeable for or convertible into such capital stock. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to any Subsidiary. There are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting of the capital stock or Control of any Subsidiary. Each Subsidiary is
a Person duly organized, validly existing and in good standing under the laws of
its place of formation. Each Subsidiary has all requisite power and authority to
own its assets and to conduct its business as it is currently being conducted.
Each Subsidiary is duly qualified and authorized to transact business and is in
good standing in each jurisdiction where such qualification is required, except
where the failure to be so qualified would not have, individually or in the
aggregate, a Material Adverse Effect.
     Section 3.4.     Financial Statements. Seller has delivered to Buyer the
following financial statements of the Company and ONCO and its subsidiaries on a
consolidated basis (collectively, the “Financial Statements”): (a) audited
financial statements of ONCO, including the balance sheets as at December 31,
2005, 2004 and 2003 and the statement of operations, changes in stockholders’
equity, and cash flows for the fiscal years ended December 31, 2005, 2004 and
2003; (b) unaudited financial statements of the Company, including the balance
sheets as at December 31, 2005 and 2004 and the statement of operations, changes
in stockholders’ equity, and cash flows for the fiscal years ended December 31,
2005 and 2004 (the “Company Unaudited Financial Statements”); and (c) unaudited
financial statements of ONCO and the Company, including the balance sheet as at
September 30, 2006 (the “Balance Sheet”) and the

13



--------------------------------------------------------------------------------



 



statement of operations, changes in stockholders’ equity, and cash flows for the
nine months ended September 30, 2006 (collectively including the Balance Sheet,
the “Interim Financial Statements”). The Financial Statements and the Company
Unaudited Financial Statements (including any notes thereto) (i) have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, (ii) present fairly in all material respects the
financial position of the Company and its Subsidiaries and ONCO and its
Subsidiaries, as applicable, on a consolidated basis as of such dates and the
results of operations and cash flows of the Company and its Subsidiaries and
ONCO and its Subsidiaries, as applicable, on a consolidated basis for such
periods, and (iii) are consistent with the books and records of the Company and
its Subsidiaries and ONCO and its Subsidiaries, as applicable; provided,
however, that the Interim Financial Statements are subject to normal year-end
adjustments (that are not material, either individually or in the aggregate) and
that the Interim Financial Statements and the Company Unaudited Financial
Statements do not contain footnotes required by GAAP. Seller has delivered to
Buyer the following financial statements of THN (collectively, the “THN
Financial Statements”); (a) unaudited financial statements, including the
balance sheet as at December 31, 2005 and the statement of operations, changes
in stockholders’ equity, and cash flows for the fiscal year ended December 31,
2005; and (b) unaudited financial statements, including the balance sheet as at
September 30, 2006 (the “THN Balance Sheet”) and the statement of operations,
changes in stockholders’ equity, and cash flows for the nine months ended
September 30, 2006 (collectively including the THN Balance Sheet, the “THN
Interim Financial Statements”). The THN Financial Statements (i) have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, (ii) present fairly in all material respects the
financial position of THN as of such dates and the results of operations and
cash flows of THN for such periods and (iii) are consistent with the books and
records of THN; provided, however, that the THN Interim Financial Statements are
subject to normal year-end adjustments (that are not material, either
individually or in the aggregate (except as set forth in the Disclosure
Schedule)) and the THN Financial Statements do not contain footnotes required by
GAAP. Except as described on the Disclosure Schedule, neither ONCO’s nor the
Company’s independent auditors have identified (i) since the adoption of rules
promulgated by the SEC pursuant to the Section 404 of the Sarbanes-Oxley Act of
2002, any control deficiency, significant deficiency or material weakness in the
system of internal control over financial reporting (each term as defined in
Auditing Standard No. 2 of the Public Company Accounting Oversight Board)
utilized by the Company and its Subsidiaries or (ii) any fraud, whether or not
material, that involves the Company’s management or other employees who have a
role in the preparation of financial statements or the internal control over
financial reporting utilized by the Company and its Subsidiaries. To the
knowledge of Seller or Liberty, (i) none of the principal executive officer or
principal financial officer of Seller, Liberty, ONCO or the Company has
concluded that a material weakness currently exists, other than what is
described on the Disclosure Schedule and (ii) no claim or allegation has been
made that a material weakness exists or that there has been any fraud with
respect to the preparation of ONCO’s or the Company’s financial statements or
the internal control over financial reporting utilized by the Company and its
Subsidiaries.
     Section 3.5.     Assets and Liabilities of the Company. Except for its
interest in ONCO and its liability for income taxes, the Company has no assets
and no Liabilities of a nature required to be disclosed on an unconsolidated
balance sheet of the Company or in the footnotes to the Financial Statements or
any liabilities that would be required to be disclosed by SEC rules

14



--------------------------------------------------------------------------------



 



and regulations if the Company were an unconsolidated public company registered
with the SEC. Except as set forth on the Disclosure Schedule, the Company and
its Subsidiaries do not have any contingent reimbursement obligations or amounts
outstanding pursuant to any letters of credit or similar facilities issued for
the account of the Company and its Subsidiaries.
     Section 3.6.     No Undisclosed Liabilities. Neither the Company nor any
Subsidiary has any Liability of a type that would be required to be disclosed in
the financial statements, including the footnotes, under generally accepted
accounting principles or liabilities described in Items 103, 303(a)(4), or 305
of Regulation S-K, except for (a) Liabilities set forth on the Balance Sheet or
disclosed in the Notes to the 2005 Financial Statements referred to in
Section 3.4(a), (b) Liabilities that have arisen after the date of the Balance
Sheet in the Ordinary Course of Business, or (c) Liabilities that would not be
material to the Company and its Subsidiaries taken as a whole.
     Section 3.7.     Noncontravention; Consents. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated by this Agreement, will (a) violate any Legal Requirement to which
the Company or any Subsidiary is subject or any provision of the certificate of
incorporation or bylaws (or comparable constituent documents) of the Company or
any Subsidiary or (b) result in a breach of, constitute a default under, result
in the acceleration of, create in any Person the right to accelerate, terminate,
modify, or cancel, any contract or obligation with respect to Indebtedness to
which the Company or any Subsidiary is a party or by which it is bound or to
which its assets are subject, except where any such violation, breach, default
or other matter would not have, individually or in the aggregate, a Material
Adverse Effect. Schedule 3.7 sets forth all notices and filings required to be
made and all authorizations, consents, or approvals of any Governmental
Authority or other Person required to be obtained by Seller in order for Buyer
and Seller to consummate the transactions contemplated by this Agreement.
     Section 3.8.     Compliance with Legal Requirements. To Seller’s knowledge,
the Company and its Subsidiaries are in compliance with all applicable Legal
Requirements, except where the failure to be in compliance would not have
individually or in the aggregate, a Material Adverse Effect. No Proceeding has
been filed or commenced against the Company or any Subsidiary alleging any
failure to so comply with applicable Legal Requirements, and to Seller’s
knowledge no such Proceeding has been threatened. Each of the Company and its
Subsidiaries holds all Permits used or necessary in the conduct of its business
or the ownership of its property and assets. Such Permits are valid and in full
force and effect, and no written notice has been received by the Company or its
Subsidiaries alleging the failure to hold any such Permit. The Company and its
Subsidiaries are in material compliance with the terms and conditions of such
Permits, and all of such Permits will be available for use on the same terms by
the Company and its Subsidiaries immediately after the Closing, except where the
failure to be in compliance or the unavailability for use would not have,
individually or in the aggregate, a Material Adverse Effect.
     Section 3.9.     Title to Assets. Except as set forth on Schedule 3.9, each
of the Company and each Subsidiary has good title to, or a valid leasehold
interest in, the properties and assets used by the Company or such Subsidiary in
its business as it is presently being conducted as set forth on the Balance
Sheet or acquired after the date of the Balance Sheet, free and clear of all

15



--------------------------------------------------------------------------------



 



Encumbrances (other than Permitted Encumbrances), except for properties and
assets disposed of in the Ordinary Course of Business since the date of the
Balance Sheet. Neither the Company nor any Subsidiary has received any notice of
violation or default under any Legal Requirement or Contract relating to its
owned or leased properties and assets that remains uncured or has not been
dismissed, except where any such violation or default would not have,
individually or in the aggregate, a Material Adverse Effect. All leases and
licenses pursuant to which the Company or any Subsidiary leases or licenses
tangible or intangible property from others, including without limitation
licenses for rights to music from music licensing associations, are valid and
effective in accordance with their respective terms, and there is not, with
respect to the Company or any Subsidiary under any of such leases or licenses,
any existing default (or event that with notice or lapse of time, or both, would
constitute a default), except where any such default would not have,
individually or in the aggregate, a Material Adverse Effect.
     Section 3.10.     Intellectual Property. The Company and its Subsidiaries
own or have the right to use, pursuant to a valid and enforceable license, the
Intellectual Property currently used in and necessary for the operation of their
respective businesses and shall continue to have the right to use such
Intellectual Property immediately following the Closing. Schedule 3.10 sets
forth a list of (i) all the Company’s and each Subsidiary’s registered
Intellectual Property and all material unregistered Intellectual Property (other
than those items listed in subsection (d) of the definition of Intellectual
Property and other than “inventions” and “business methods” listed in subsection
(a) of said definition, “trade dress,” “brands,” “slogans,” and “logos” listed
in subsection (b) of such definition and “copyrightable subject matter” listed
in subsection (c) of said definition) owned by or used by the Company or its
Subsidiaries in their respective businesses, and (ii) all written licenses
(other than off-the-shelf commercial computer software) with an anticipated
annual license fee of greater than $50,000 pursuant to which the Company or its
Subsidiaries have the right to use Intellectual Property. To the knowledge of
Seller, the Company’s and its Subsidiaries’ use of all such Intellectual
Property as currently used in the operation of their respective businesses does
not violate or infringe upon any Intellectual Property or other rights of any
other Person and to the knowledge of Seller, no allegation of such violations or
infringement of any such Intellectual Property rights has been asserted or
threatened, except as listed on Schedule 3.10.
     Section 3.11.     Real Property; Real Property Leases. Neither the Company
nor any Subsidiary owns any real property. Schedule 3.11 sets forth all leases
and subleases under which either the Company or any Subsidiary is lessor or
lessee or sublessor or sublessee of any real property (the “Real Property
Leases”). The Company has provided true, correct and complete copies of all such
Real Property Leases, including any amendments to such Real Property Leases, to
the Buyer. The Real Property Leases are in full force and effect and constitute
binding and enforceable agreements of the Company or the Subsidiary and, to
Seller’s knowledge, the landlords or lessors party thereto. The Company or the
Subsidiary that is a party to any Real Property Lease is not in breach or
default thereunder and, to the knowledge of Seller no landlord is in breach or
violation of any such Real Property Lease and no event has occurred that with
notice or lapse of time, or both, would constitute a breach or default
thereunder by the Company or the Subsidiary that is a party thereto, except
where any such Company or Subsidiary breach or default would not have,
individually or in the aggregate, a Material Adverse Effect.

16



--------------------------------------------------------------------------------



 



     Section 3.12.     Contracts. Schedule 3.12 sets forth the following
contracts and other agreements to which the Company or any Subsidiary is a party
and under which the Company or any Subsidiary has ongoing rights or obligations
as of the Agreement Date (the “Contracts”):
     (a) any agreement for the lease of personal property to or from any Person
(not including any Real Property Leases) providing for calendar year lease
payments in excess of $100,000;
     (b) any agreement with a customer, including any master agreement pursuant
to which the Company or any Subsidiary has entered into multiple service
agreements covering individual hotels, pursuant to which the Company or any such
Subsidiary either received revenue in excess of $500,000 during 2005 or
reasonably expects to receive revenue in excess of such amount during 2006 or
pursuant to which the Company or any Subsidiary (i) either paid fees in excess
of $500,000 during 2005 or reasonably expects to pay fees in excess of such
amount during 2006 (provided, however, 2006 revenue amounts and fees are
forecasts only subject to uncertainties, and neither Seller, the Company nor any
Subsidiary guarantees such results) or (ii) has agreed to provide such customer
more favorable terms with respect to the price charged or any other financial
matter, or with respect to the technological capabilities of equipment utilized
by the Company and its Subsidiaries in providing services to such customer, in
each case, to the extent such terms have been provided by the Company or its
Subsidiaries to other customers of the Company or its Subsidiaries (any such
clause being hereinafter referred to as an “MFN Clause”);
     (c) any agreement with a content provider pursuant to which the Company or
any Subsidiary either made payments (including variable royalty payments) in
excess of $250,000 during 2005 or has a firm commitment to make minimum payments
in excess of such amount during 2006 or has a firm commitment to make minimum
payments in excess of such amount in any single year after 2006;
     (d) any agreement with any third party (other than those described
elsewhere in this Article III), including any affiliates of Seller or Liberty,
pursuant to which the Company or any Subsidiary either made payments in excess
of $500,000 during 2005 or has a firm commitment to make payments in excess of
such amount during 2006, excluding purchase orders;
     (e) any purchase order or group of purchase orders or binding commitments
payable to the same payee outstanding as of September 30, 2006 pursuant to which
the amount payable by the Company or any Subsidiary exceeds $500,000;
     (f) any agreement governing a general or limited partnership, limited
liability company or other form of joint venture;
     (g) any agreement under which the Company or any Subsidiary has created,
incurred, assumed, or guaranteed any, Indebtedness or any capitalized lease
obligation, in an amount in excess of $100,000 or under which the Company or any
Subsidiary has imposed an Encumbrance (other than a Permitted Encumbrance) on
any of the Company’s or any

17



--------------------------------------------------------------------------------



 



Subsidiary’s assets, tangible or intangible, other than any such agreement
described in Section 3.19;
     (h) any agreement, arrangement or commitment governing Ascent Intercompany
Indebtedness;
     (i) any agreement, arrangement or commitment under which the Company or any
Subsidiary has agreed or committed to advance or loan or has advanced or loaned
any amount to any of its directors, officers, or employees, other than advances
with respect to expenses incurred in the Ordinary Course of Business;
     (j) any agreement, arrangement or commitment entered into outside the
Ordinary Course of Business and pursuant to which any material obligations or
liabilities (whether absolute, contingent or otherwise) remain outstanding;
     (k) any employment, bonus, consulting or independent contractor agreement
pursuant to which the Company or any Subsidiary reasonably expects to make
future payments in excess of $100,000 in any calendar year;
     (l) any agreements that provide that the Company or any of its Subsidiaries
are required to pay for goods or services to a Person whether or not such Person
provides such goods or services under such Contract;
     (m) any of the following agreements of THN (collectively, the “THN
Contracts”):
     (i) agreements for advertising revenue pursuant to which THN reasonably
expects to receive revenue in excess of $25,000 in any calendar year;
     (ii) agreements pursuant to which THN made payments in excess of $50,000
during 2005 or has a firm commitment to make payments in excess of such amount
during 2006, excluding purchase orders;
     (iii) programming agreements or any agreement with a content provider;
     (iv) any agreement with a hotel customer, including any master agreement
pursuant to which THN has entered into multiple service agreements covering
individual hotels covering more than 5,000 rooms;
     (v) any agreement under which THN has created, incurred, assumed, or
guaranteed any, Indebtedness or any capitalized lease obligation, or under which
THN has imposed an Encumbrance (other than a Permitted Encumbrance) on any of
THN’s assets, tangible or intangible;
     (vi) any agreements for the issuance of any securities by THN; or

18



--------------------------------------------------------------------------------



 



     (vii) agreements between or among the stockholders of THN, including any
agreement whereby the Company or any of its Subsidiaries is obligated to provide
funds to THN.
None of THN, the Company or the other stockholders of THN have any verbal or
oral agreements or understanding that would be required to be disclosed in
(m)(i) through (vii) above, other than as set forth in the THN Contracts.
     (n) any agreement that restricts the right or ability of the Company or any
Subsidiary or, to Seller’s and Liberty’s knowledge, any Equity Affiliate, to
conduct their respective businesses subsequent to the Closing in a manner that
is substantially the same as such businesses are conducted prior to Closing
whether as a result of the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement, and
     (o) any agreements or licenses with music licensing associations.
With respect to each such Contract: (i) the Contract is in full force and effect
and constitutes a binding obligation of the Company or the Subsidiary (other
than any such Contract whose term has terminated or expired in accordance with
its stated term), and (ii) the Company or the Subsidiary that is a party to the
Contract is not in breach or default thereunder and, (iii) to the knowledge of
Seller, the Contract constitutes a binding obligation on the other parties to
the Contract, and (iv) to the knowledge of Seller, no event has occurred that
with notice or lapse of time, or both, would constitute a breach or default
thereunder by the Company or the Subsidiary that is a party thereto or, to the
knowledge of Seller, any other party to each such Contract, except where any
such breach or default would not have, individually or in the aggregate, a
Material Adverse Effect. The Company has provided true, correct and complete
copies of all Contracts, including any amendments to such Contracts, to the
Buyer, except for those Contracts as to which the parties have agreed to an
alternative review process. As of the date hereof, the aggregate amount owed by
the Company and its Subsidiaries pursuant to any leases that are required to be
capitalized under GAAP does not exceed $2,000,000 and all such leases will
remain in full force and effect immediately following the Closing without any
modification of their terms.
     Section 3.13.     Litigation. Neither the Company nor any Subsidiary is
(a) subject to any outstanding injunction, judgment, order, decree, ruling,
conciliation agreement or settlement agreement, or charge requiring the future
payment of money by it or requiring it to take or preventing it from taking any
future action the effect of which would have a Material Adverse Effect on the
Company or (b) a party, or to the knowledge of Seller and Liberty, threatened in
writing to be made a party, to any Proceeding.
     Section 3.14.     Environmental, Health, and Safety Matters.
     (a) To the knowledge of Seller, the Company and its Subsidiaries have
complied in all material respects and are in compliance in all material respects
with all Environmental, Health, and Safety Requirements.
     (b) Without limiting the generality of the foregoing, the Company and its
Subsidiaries have obtained, and have complied in all material respects and are
in compliance in

19



--------------------------------------------------------------------------------



 



all material respects with, all Permits that are required pursuant to
Environmental, Health, and Safety Requirements for the occupation of their
respective facilities and the operation of their respective businesses.
     (c) Neither the Company nor any Subsidiary has received any written notice,
report or other information regarding any actual or alleged material violation
of Environmental, Health, and Safety Requirements or any outstanding material
Liabilities arising therefrom or, to its knowledge, any threat of material
Liabilities under any Environmental, Health and Safety Requirements.
     (d) Neither the Company nor any Subsidiary has treated, stored, disposed
of, arranged for or permitted the disposal of, transported, handled, or released
any substance, including any hazardous substance, or owned or operated any
property or facility in a manner, that has given, or to the knowledge of Seller
would give, rise to any material Liabilities pursuant to any Environmental,
Health, and Safety Requirements.
     (e) The Company has provided to the Buyer true and complete copies of all
environmental audits, reports, permits and other material environmental
documents relating to the past or current properties, facilities or operations
of the Company or its Subsidiaries or their respective predecessors or
Affiliates which are in its possession or under its reasonable control and dated
within the past seven (7) years.
     Section 3.15.     Employees. The Company has provided to the Buyer a true
and complete list, setting forth each employee of the Company or any Subsidiary,
together with such employee’s job title; location in which employed; current
compensation rate; and service credited for purposes of vesting and eligibility
to participate under any pension, retirement, profit-sharing, thrift-savings,
deferred compensation, stock bonus, stock option, restricted stock, stock
appreciation right, cash bonus, employee stock ownership (including investment
credit or payroll stock ownership), retention, severance pay, insurance,
medical, welfare, or other Benefit Plan. The Company and each Subsidiary has
complied with all provisions of applicable law pertaining to the employment of
employees, including, without limitation, all such laws relating to labor
relations, equal employment, fair employment practices, entitlements, prohibited
discrimination or other similar employment practices or acts, except where any
failure so to comply would not have, individually or in the aggregate, a
Material Adverse Effect.
     Section 3.16.     Labor Relations. Neither the Company nor any Subsidiary
is a party to any collective bargaining or other labor contract. There is not
presently pending or existing and, to the knowledge of Seller, there is not
threatened (a) any strike, slowdown, picketing, work stoppage, or employee
grievance process, or (b) any effort to organize any employees into a collective
bargaining unit.
     Section 3.17.     Employee Benefits.
     (a) Schedule 3.17(a) sets forth each bonus, deferred compensation,
incentive compensation, stock purchase, stock option, retention, severance or
termination pay, hospitalization or other medical, life, or other insurance,
supplemental unemployment benefits, profit-sharing, 401(k), pension or
retirement plan, program, agreement, or arrangement, and each

20



--------------------------------------------------------------------------------



 



other employee benefit plan, program, agreement, or arrangement, written or
verbal, that currently is sponsored, maintained, or contributed to or required
to be contributed to by the Company or any Subsidiary or by any trade or
business, whether or not incorporated (an “ERISA Affiliate”), that together with
the Company or any Subsidiary would be deemed a “single employer” within the
meaning of Section 4001(b) (l) of the Employee Retirement Income Security Act of
1974, as amended, and the rules and regulations promulgated thereunder
(“ERISA”), for the benefit of any U.S.-based employee or former employee of the
Company or any Subsidiary (the “Benefit Plans”). Schedule 3.17(a) identifies
each of the Benefit Plans that is an “employee welfare benefit plan” or
“employee pension benefit plan” as such terms are defined in Sections 3(1) and
3(2) of ERISA (such plans being referred to collectively as the “ERISA Plans”).
     (b) Each of the Benefit Plans has been and is operated and administered in
accordance with its terms in all material respects and in material compliance
with applicable requirements of the Code, ERISA, and other applicable Legal
Requirements and may in accordance with its terms be amended or terminated at
any time.
     (c) Except as set forth on Schedule 3.17(c), none of the Company, any
Subsidiary or any ERISA Affiliate contributes, is obligated to contribute, or
has been obligated to contribute to a “multiemployer plan” within the meaning of
Section 3(37) of ERISA during the five years preceding the Closing Date.
     (d) Neither the Company nor any Subsidiary maintains, contributes to, or
has any liability or obligation with respect to an employee welfare benefit plan
that provides health or life insurance or other benefits for current or future
retired or terminated employees or directors (or any spouse or dependents
thereof) of the Company or any ERISA Affiliate, except as may be required under
Section 4980 of the Code.
     (e) No Benefit Plan is (i) a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA), (ii) subject to the minimum funding requirements of
Section 412 of the Code or Part 3 of Title I of ERISA, or (iii) subject to Title
IV of ERISA.
     (f) Other than claims in the ordinary course for benefits with respect to
the Benefit Plans, there are no Proceedings pending or, to the knowledge of
Seller, threatened in writing with respect to any Benefit Plan.
     (g) Schedule 3.17(g) sets forth each employee benefit plan, program or
arrangement for retirement or welfare benefits currently covering employees or
former employees of the Company or any Subsidiary who are not employed in the
United States (the “Non-US Plans”). Each Non-US Plan has been operated and
administered in material compliance with all applicable Legal Requirements.
     Section 3.18.     Insurance. Schedule 3.18 sets forth all policies of
insurance to which the Company or any Subsidiary is a party or under which the
Company or any Subsidiary is covered as of the Agreement Date. With respect to
each such insurance policy: (i) the policy is valid, binding, and in full force
and effect; and (ii) neither the Company nor any Subsidiary is in breach or
default, and to the knowledge of Seller, no event has occurred that with notice
or the lapse of

21



--------------------------------------------------------------------------------



 



time, or both, would constitute a breach or default under the policy, except
where any such breach or default would not have, individually or in the
aggregate, a Material Adverse Effect.
     Section 3.19.     Related Party Transactions. Schedule 3.19(a) sets forth
all contracts or arrangements involving the Company or any of its Subsidiaries
and Equity Affiliates, on the one hand (the “Company Group”), and Seller,
Liberty or any Affiliate of Liberty, including Ascent Media Group, LLC (other
than members of the Company Group), on the other hand (the “Liberty Group”),
including a description of all goods and services provided by the Liberty Group
to the Company Group (all of which will be terminated as of the Closing Date
unless otherwise noted on Schedule 3.19(a)). Schedule 3.19(b) sets forth all
contracts or arrangements for obtaining products or services by the Company
Group that have been entered into by the Company Group, based in whole or in
part on the relationship of the Company Group with the Liberty Group, indicating
in each case whether such contract or arrangement will be terminated or modified
as a result of the transactions contemplated by this Agreement. There is no
contract or arrangement in effect entered into by the Company or any Subsidiary
with any officer or director of the Company or any Subsidiary, other than
compensation, benefits and expense reimbursements paid or made in the Ordinary
Course of Business.
     Section 3.20.     Customers. The MFN Clauses in the Company’s and its
Subsidiaries’ hotel customer contracts were granted based on total packages, and
Seller has reasonable grounds to believe no such MFN Clauses have been
triggered. No hotel customer of the Company and its Subsidiaries has given any
notice to the Company and its Subsidiaries that it believes the MFN Clauses in
its agreement has been triggered.
     Section 3.21.     Brokers’ Fees. Except as provided in Section 4.5, neither
the Company nor any Subsidiary has any Liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
     Section 3.22.     Absence of Certain Changes or Events. Since December 31,
2005, (a) there has occurred no fact, event or circumstance which has had or
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (b) none of Seller or its Subsidiaries has taken, and
have not caused or permitted the Company or any Subsidiary to take, any action
that would have been prohibited without the consent or approval of Buyer if
Section 6.3 of this Agreement had been in effect since December 31, 2005 and
(c) none of Seller, Liberty, the Company nor any Subsidiary has entered into any
contract or agreement to take any action that would have been prohibited without
the consent or approval of Buyer if Section 6.3 of this Agreement had then been
in effect since such date.
ARTICLE IV
ADDITIONAL REPRESENTATIONS AND WARRANTIES
     Except as set forth in the Disclosure Schedule or in any of the documents
referred to in the Disclosure Schedule, Seller and Liberty hereby jointly and
severally represent and warrant to Buyer as follows:
     Section 4.1.     Organization of Seller. Each of Seller and Liberty is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware.

22



--------------------------------------------------------------------------------



 



     Section 4.2.     Authorization; Binding Effect. Each of Seller and Liberty
has all requisite corporate power and authority to execute and deliver this
Agreement and the Stockholders Agreement and to perform its obligations under
this Agreement and the Stockholders Agreement, and this Agreement and the
Stockholders Agreement has been duly executed and delivered by Seller and
Liberty. All consents or approvals of any stockholder of Seller or Liberty
required for Seller’s or Liberty’s execution, delivery and performance of this
Agreement have been obtained and are in full force and effect, without any
conditions or qualifications thereto. No further or other corporate or
stockholder consents or approvals are or will be required to be obtained by
Seller or Liberty in order for Seller to consummate the transactions
contemplated in accordance with the terms hereof. This Agreement and the
Stockholders Agreement constitute the legal, valid, and binding obligation of
each of Seller and Liberty, enforceable against Seller and Liberty in accordance
with its terms, except insofar as enforcement may be limited by bankruptcy,
insolvency, or other laws affecting generally the enforceability of creditors’
rights and by limitations on the availability of equitable remedies.
     Section 4.3.     Noncontravention; Consents. Neither the execution and
delivery of this Agreement and the Stockholders Agreement, nor the consummation
of the transactions contemplated by this Agreement and the Stockholders
Agreement, will (a) violate any material Legal Requirement to which Seller or
Liberty is subject or any provision of the certificate of incorporation or
bylaws of Seller or Liberty or (b) result in a material breach of, constitute a
material default under, result in the acceleration of, create in any Person the
right to accelerate, terminate, modify or cancel, any contract, agreement,
lease, license or other arrangement to which Seller or Liberty is a party or by
which it is bound or to which its assets are subject. Except as set forth on
Schedule 3.7, neither Seller nor Liberty is required to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
Governmental Authority or other Person in order for Buyer, Seller and Liberty to
consummate the transactions contemplated by this Agreement.
     Section 4.4.     Shares. Seller holds beneficially and of record all of the
Shares free and clear of any Encumbrances other than Permitted Encumbrances, all
of which will be released or removed prior to the transfer of the Shares at the
Closing, other than Encumbrances under the Securities Act. Neither Seller nor
Liberty is a party to any contract or commitment that could require either
Seller or Liberty to sell, transfer, or otherwise dispose of any capital stock
of the Company (other than this Agreement). Neither Seller nor Liberty is a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock or Control of the Company or any
Subsidiary or Equity Affiliate.
     Section 4.5.     Brokers’ Fees. Seller has no Liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement, except that Seller’s parent,
Liberty, has retained Lehman Brothers Inc. and Daniels & Associates, L.P. as its
financial advisors (collectively, “Seller’s Financial Advisors”). Seller or
Liberty will be responsible for all fees and commissions payable to Seller’s
Financial Advisors with respect to the transactions contemplated by this
Agreement.
     Section 4.6.     Investment Intent. Seller is acquiring the shares of
Buyer’s capital stock comprising the Share Consideration for its own account,
not as a nominee or agent, and not with

23



--------------------------------------------------------------------------------



 



a view to the resale or distribution of any part thereof within the meaning of
Section 2(11) of the Securities Act.
     Section 4.7.     Disclosure of Information. Seller has been furnished all
information it considers necessary or appropriate for deciding whether to accept
the shares of Buyer’s capital stock comprising the Share Consideration. Seller
has had an opportunity to ask questions and receive answers from Buyer regarding
the business, properties, financial condition and prospects of the Buyer and its
subsidiaries, and all such questions have been answered to the full satisfaction
of Seller.
     Section 4.8.     Accredited Investor. Seller is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D under the Securities Act.
     Section 4.9.     Restricted Securities. Seller understands that the shares
of Buyer’s capital stock comprising the Share Consideration are characterized as
“restricted securities” under the United States federal securities laws inasmuch
as such shares are being acquired in a transaction not involving a public
offering and that under such laws and applicable regulations such shares of
Buyer’s capital stock may be resold without registration under the Securities
Act only in certain limited circumstances. In the absence of an effective
registration statement covering such shares of Buyer’s capital stock or an
available exemption from registration under the Securities Act, such shares of
Buyer’s capital stock must be held indefinitely.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Seller as follows:
     Section 5.1.     Organization of Buyer. Buyer is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation.
     Section 5.2.     Authorization; Binding Effect; Financial Capability.
     (a) Buyer has all requisite corporate power and authority to execute and
deliver this Agreement and the Stockholders Agreement and to perform its
obligations under this Agreement and the Stockholders Agreement, and this
Agreement and the Stockholders Agreement have been duly executed and delivered
by Buyer.
     (b) This Agreement and the Stockholders Agreement constitute the legal,
valid, and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, except insofar as enforcement may be limited by bankruptcy,
insolvency, or other laws affecting generally the enforceability of creditors’
rights and by limitations on the availability of equitable remedies.
     (c) Buyer’s financial resources are sufficient to purchase the Shares
pursuant to the terms and conditions set forth in this Agreement.
     Section 5.3.     Noncontravention; Consents. Neither the execution and the
delivery of this Agreement and the Stockholders Agreement, nor the consummation
of the transactions

24



--------------------------------------------------------------------------------



 



contemplated by this Agreement and the Stockholders Agreement, will (a) violate
any material Legal Requirement to which Buyer is subject or any provision of the
certificate of incorporation or bylaws (or comparable constituent documents) of
Buyer or (b) result in a material breach of, constitute a material default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, any contract, agreement, lease,
license, or other arrangement to which Buyer is a party or by which it is bound
or to which its assets are subject. Except for the filing required under the HSR
Act, Buyer does not need to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Governmental Authority or other
Person in order for Buyer and Seller to consummate the transactions contemplated
by this Agreement.
     Section 5.4.     Investment Intent. Buyer is acquiring the Shares for its
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof within the meaning of Section 2(11) of the
Securities Act.
     Section 5.5.     Disclosure of Information. Buyer has been furnished all
information it considers necessary or appropriate for deciding whether to
purchase the Shares. Buyer has had an opportunity to ask questions and receive
answers from Seller regarding the business, properties, financial condition and
prospects of the Company and its Subsidiaries, and all such questions have been
answered to the full satisfaction of Buyer.
     Section 5.6.     Accredited Investor. Buyer is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D under the Securities Act.
     Section 5.7.     Restricted Securities. Buyer understands that the Shares
are characterized as “restricted securities” under the United States federal
securities laws inasmuch as the Shares are being acquired in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances. In the absence of an effective registration
statement covering the Shares or an available exemption from registration under
the Securities Act, the Shares must be held indefinitely.
     Section 5.8.     Certain Proceedings. There is no Proceeding against or
involving Buyer or any Affiliate of Buyer that has been commenced or, to Buyer’s
knowledge, threatened against or involving Buyer or any Affiliate of Buyer that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement.
     Section 5.9.     Brokers’ Fees. Other than Bear, Stearns & Co. Inc., Buyer
has no Liability or obligation to pay any fees or commissions to any broker,
finder, or agent with respect to the transactions contemplated by this
Agreement. Buyer will be responsible for all fees and commissions payable to any
such broker, finder, or agent retained by Buyer or any of its Affiliates with
respect to the transactions contemplated by this Agreement.
     Section 5.10.     Delivery of Share Consideration. The Share Consideration
being issued and delivered hereunder, when issued and delivered in accordance
with the terms of this Agreement for the consideration expressed herein, will be
duly authorized, validly issued, fully

25



--------------------------------------------------------------------------------



 



paid and non-assessable. The transfer and delivery of such Share Consideration
by Buyer to Seller against the transfer of the Shares as contemplated by this
Agreement will transfer good and valid title to the shares of capital stock
comprising such Share Consideration, free and clear of all Encumbrances, except
Encumbrances under the Securities Act or Encumbrances arising as a result of any
action taken by Seller or Liberty or any of their Affiliates.
     Section 5.11.     SEC Filings; Financial Information.
     (a) Buyer is a publicly traded company that is listed on The NASDAQ Stock
Market LLC under the ticker symbol “LNET” and files reports, registration and
proxy statements and other information with the SEC on its EDGAR System, all of
which are available to Seller over the internet at the SEC’s web site at
http://www.sec.gov.
     (b) Buyer has delivered or made available to Seller (i) Buyer’s Form 10-Q
for the quarter ended June 30, 2006, (ii) all Form 8-Ks filed subsequent to
June 30, 2006, (iii) Form 10-K for the year ended December 31, 2005, (iv) any
Proxy Statements for Annual Meetings of Stockholders held in 2005 and 2006 and
(v) any Registration Statements filed by Buyer including the prospecti contained
therein and all amendments and prospectus supplements thereto, specified on
Schedule 5.11 (collectively, the “Current Filings”) in which information, risks
and facts about Buyer are set forth.
     (c) The Current Filings, as of the date of the filing thereof did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and taking into account any subsequent filings made to amend,
supplement or that had the effect of superceding any information included in a
prior Current Filing.
     (d) The financial information for Buyer and its subsidiaries contained in
the Current Filings fairly present in all material respects, as of the dates
thereof and for the periods then ended, the financial position and results of
operations of Buyer and its consolidated subsidiaries in conformity with GAAP
(except as indicated in the notes thereto), subject to normal year-end
adjustments (that are not material, either individually or in the aggregate)
with respect to unaudited financial statements.
ARTICLE VI
PRE-CLOSING COVENANTS
     The Parties agree as follows with respect to the period between the
Agreement Date and the Closing Date (inclusive):
     Section 6.1.     Commercially Reasonable Efforts. Except where a different
standard of conduct is specifically contemplated by this Agreement (in which
event such standard will apply), each of the Parties will use its commercially
reasonable efforts in good faith to take all actions and to do all things
necessary, proper, or advisable in order to consummate and make effective the
transactions contemplated by this Agreement in the most expeditious manner
practicable (including using commercially reasonable efforts to cause the
conditions to Closing set forth in Article VIII for which such Party is
responsible to be satisfied as soon as reasonably

26



--------------------------------------------------------------------------------



 



practicable and to prepare, execute and deliver such documents and instruments
and take or cause to be taken such other and further action as any other Party
may reasonably request).
     Section 6.2.     Notices and Consents. Seller and Liberty will or will
cause the Company or a Subsidiary, as applicable, to give any notices to third
parties, and Seller and Liberty will or will cause the Company or a Subsidiary,
as applicable, to use its commercially reasonable efforts to obtain any
third-party consents, necessary to consummate the transactions contemplated by
this Agreement as promptly as reasonably practicable. Buyer will give any
notices to third parties and will use its commercially reasonable efforts to
obtain any third-party consents necessary to consummate the transactions
contemplated by this Agreement as promptly as reasonably practicable. Each of
the respective Parties will give any notices to, make any filings with, and use
their commercially reasonable efforts to obtain any authorizations, consents,
and approvals of any Governmental Authority required to be given or obtained by
such respective Parties in connection with the transactions contemplated by this
Agreement as promptly as reasonably practicable.
     Section 6.3.     Operation of Business. Except as contemplated by this
Agreement, Seller will cause the Company and its Subsidiaries to conduct the
business of the Company and its Subsidiaries in the Ordinary Course of Business,
including in compliance in all material respects with applicable Legal
Requirements and all Contracts. Without limiting the generality of the
foregoing, except as set forth on Schedule 6.3 or as otherwise contemplated by
the terms of this Agreement and except as may be required by applicable Legal
Requirements or any binding contract in effect on the Agreement Date, without
the consent of Buyer (which consent will not be unreasonably withheld, delayed
or conditioned), Seller will not, and will not cause or permit the Company or
any Subsidiary to, take any of the following actions:
     (a) (i) change the authorized or issued capital stock of the Company or any
Subsidiary; (ii) grant any stock option or right to purchase or receive shares
of capital stock of the Company or any Subsidiary; (iii) issue any security
convertible into the capital stock of the Company or any Subsidiary; (iv) grant
any registration rights with respect to the capital stock of the Company or any
Subsidiary; or (v) purchase, redeem, retire, or otherwise acquire any shares of
its capital stock;
     (b) sell, lease, transfer, or assign any material assets of the Company or
any Subsidiary other than in the Ordinary Course of Business;
     (c) enter into any agreement, contract, lease, or license by the Company or
such Subsidiary that is outside the Ordinary Course of Business;
     (d) accelerate, terminate, modify, or cancel any agreement, contract,
lease, or license to which the Company or any Subsidiary is a party or by which
the Company or any Subsidiary is bound outside the Ordinary Course of Business;
     (e) enter into any agreement, contract, lease or license with terms that
are materially different than those agreed to in the Ordinary Course of
Business;
     (f) issue any note, bond, or other debt security or create, incur, assume,
or guarantee any Indebtedness (other than any Indebtedness that will be repaid
at Closing);

27



--------------------------------------------------------------------------------



 



     (g) make a material change in the accounting methods used by the Company or
any Subsidiary;
     (h) cancel, compromise, waive, settle or release any right or claim outside
the Ordinary Course of Business;
     (i) grant any license or sublicense of any rights under or with respect to
the Intellectual Property of the Company or any Subsidiary, or permit the lapse
or termination of any such license or sublicense, other than in the Ordinary
Course of Business;
     (j) authorize or make any material change in the certificate of
incorporation or bylaws (or comparable constituent documents) of the Company or
any Subsidiary;
     (k) declare, set aside, or pay any dividend or make any distribution with
respect to the capital stock of the Company;
     (l) make any loan to, or enter into any other transaction with, any of its
directors, officers, or employees, or members of the Liberty Group other than in
the Ordinary Course of Business;
     (m) enter into any employment contract, independent contractor agreement or
arrangement, or collective bargaining agreement or modify the terms of any
existing such contract or agreement other than in the Ordinary Course of
Business;
     (n) adopt, amend, modify, (including, without limitation, the modification
of vesting provisions), or terminate any bonus, profit-sharing, incentive,
retention, severance, or other plan, contract, or commitment for the benefit of
any of its directors, officers, employees, independent contractors or
consultants (or take any such action with respect to any other Benefit Plan),
except that this shall not prevent (i) Liberty from taking action to vest any
accounts in the Liberty Media 401(k) Savings Plan in its sole discretion or any
amendment or modification to increase or revise any benefits to the extent such
increase or revision is solely the obligation of a member of the Liberty Group;
or (ii) ONCO or its Subsidiaries from modifying the annual officer and employee
incentive plans (including bonus criteria) in the Ordinary Course of Business;
or
     (o) make or grant any increase in, or accelerate the vesting of any bonus,
wage or salary paid or payable to any officer, employee or group of employees
(other than general employee wage increases in the Ordinary Course of Business).
     In addition to the foregoing, beginning January 2007, the Seller shall
cause the Company or its Subsidiaries to make capital expenditures for new and
conversion rooms and capital maintenance expenditures consistent with its plan,
but (x) not less than $2,500,000 in any given month and (y) not less than
$8,000,000 in any given calendar quarter. In addition, beginning January 2007,
if Seller has not entered into a new license agreement as of January 1, 2007
with Acacia Media Technologies Corporation (“Acacia”), the Company and its
Subsidiaries shall continue to pay Acacia at the current license rate or, in the
alternative, accrue a monthly amount based on the current license rate.

28



--------------------------------------------------------------------------------



 



     Section 6.4.     Access and Investigation. Subject to the provisions of the
Confidentiality Agreement dated as of November 9, 2005 (the “Existing NDA”) and
to applicable Legal Requirements, Seller will, and will cause the Company and
its Subsidiaries to, after receiving reasonable advance notice from Buyer, give
Buyer reasonable access (during normal business hours) to the books, records and
appropriate personnel of the Company and its Subsidiaries for the purpose of
enabling Buyer to further investigate and inspect, at Buyer’s sole expense, the
business and operations of the Company and its Subsidiaries; provided, however,
that such access may be limited to the extent that antitrust counsel reasonably
determines that such limitation is required under any applicable Antitrust Law
after discussing such determination with Buyer’s antitrust counsel. In
conducting its investigation of the business and operations of the Company and
its Subsidiaries, Buyer will not interfere in any manner with the normal
business or operations of the Company or its Subsidiaries, with the performance
of the employees of the Company or its Subsidiaries or with the customer, vendor
or other business relationships of the Company or its Subsidiaries.
     Section 6.5.     Notification. Each Party will give prompt written notice
to the other Party of any fact or condition known to such first Party that
causes or constitutes a breach of any of the representations, warranties,
covenants or commitments made by such first Party in this Agreement. Should any
such fact or condition require any change in the Schedules to this Agreement
(including the Disclosure Schedule) if the Schedules were dated the date of the
occurrence or discovery of any such fact or condition, Buyer or Seller, as
applicable, (the “Notifying Party”) will promptly deliver to the other Party
(the “Receiving Party”) a supplement to the Schedules specifying such change.
Any such notification shall set out particulars of each untrue, incomplete,
incorrect or misleading representation or warranty and the basis for any alleged
breach of covenant, agreement or obligation, and details of any actions being
taken by the Notifying Party to rectify the same. The giving or acceptance of
any such notification shall not constitute a waiver of such breach and shall not
prejudice the rights of the Receiving Party under this Agreement.
     Section 6.6.     Subsequent Financial Statements. Seller shall cause the
Company and its Subsidiaries to prepare and deliver to Buyer monthly management
reports and financial statements regarding ONCO and its Subsidiaries and THN for
each month after the date of the Interim Financial Statements and the THN
Interim Financial Statements no later than twenty (20) days after the end of
each month until the Closing or until the earlier termination of this Agreement
as provided herein. Such monthly reports and financial statements shall be
consistent with past practice and such financial statements shall foot to net
income. Seller shall cause the Company and its Subsidiaries to prepare and
deliver to Buyer unaudited consolidated and consolidating financial statements
of the Company and its Subsidiaries and THN for each quarter after the date of
the Interim Financial Statements and the THN Interim Financial Statements no
later than forty (40) days after the end of each quarter until the Closing or
until the earlier termination of this Agreement as provided herein. Such
quarterly statements shall not include notes and shall be subject to normal
year-end adjustments (which shall not be material, individually or in the
aggregate), and shall be prepared in accordance with GAAP.
     Section 6.7.     Subsequent Filings. Buyer shall make available to Seller
any subsequent Current Filings as and when filed up to the Closing Date.

29



--------------------------------------------------------------------------------



 



     Section 6.8.     Non-Solicitation. Seller shall, and Seller shall cause its
respective agents, representatives and Affiliates (and any agents and
representatives of such Affiliates) not to, during the period commencing on the
Agreement Date and ending with the earlier to occur of the Closing or the
termination of this Agreement in accordance with its terms, directly or
indirectly; (a) solicit, encourage or initiate the submission of proposals or
offers from any Person or entity for, or enter into any agreement for,
(b) participate in any discussions pertaining to, or (c) furnish any information
to any Person, other than Buyer and its representatives, relating to (i) any
acquisition or purchase of the capital stock or other equity interests of or in
the Company or its Subsidiaries or (ii) any acquisition or purchase of any
assets or the business of the Company or any of its Subsidiaries, or (iii) any
merger, consolidation or business combination involving the Company or any of
its Subsidiaries. Seller agrees to promptly notify Buyer in writing of any
offers or proposals received from any Person (other than Buyer) after the date
hereof regarding any of the matters described in clauses (i), (ii) or
(iii) above, which notice will include the identity of such Person (including
the ultimate beneficial owner(s) thereof, if known) and the terms of such offer
or proposal in reasonable detail. Because of the difficulty of measuring the
economic loss that may be incurred as a result of the breach of the covenant
above, and because of the immediate and irreparable damage that would be caused
for which the injured party would have no other adequate remedy, Seller agrees
that the Buyer may enforce the provisions of this Section by specific
performance, obtaining temporary or permanent restraining orders or injunctions,
or other equitable means, in addition to any other rights available at law.
     Section 6.9.     Assistance with Financing. Prior to the Closing, Seller
shall (and shall cause the Company and its and their respective officers,
managers, employees, auditors and agents to) cooperate with Buyer and take such
actions as Buyer may reasonably request in connection with obtaining the
financing necessary for Buyer to consummate the transactions contemplated by the
Bank Commitment Letter (the “Bank Financing”). In connection with the Bank
Financing, Buyer (or an affiliate of Buyer) may seek to prepare an information
memorandum (the “Information Memorandum”), which Information Memorandum may
include the consolidated financial statements of Seller or ONCO and other
customary financial information (the “Financial Information”). Accordingly,
Seller shall (and shall cause the Company and its and their respective officers,
managers, employees, auditors and agents to) furnish to Buyer any Financial
Information or information or documents necessary for the completion of the
Information Memorandum (including any customary representation letters) and the
Bank Financing, to the extent reasonably necessary. In addition, Seller shall
(and shall cause the Company to) make available its Chief Executive Officer,
Chief Financial Officer and General Counsel in connection with the preparation
of the Information Memorandum and the Financial Information and make available
the Chief Executive Officer, Chief Financial Officer and General Counsel in
connection with the raising of financing for Buyer, in each case, to the extent
reasonably requested by Buyer, including (i) making the Chief Executive Officer,
the Chief Financial Officer and the General Counsel of each of Seller and the
Company available to participate in diligence sessions and (ii) furnishing to
Buyer and its financing sources such other financial and pertinent information
regarding the Company and access to the data room (subject to agreement by such
entities to be bound by customary non-disclosure agreements).
     Section 6.10.     Assistance with Acquisition of Minority Ownership of THN.
Prior to the Closing, if so requested by Buyer, Seller and Liberty shall (and
shall cause the Company and its and their respective officers, managers,
employees and agents to) cooperate with Buyer and take

30



--------------------------------------------------------------------------------



 



such actions as Buyer may reasonably request in connection with the acquisition
of the minority stockholder’s shares of THN in conjunction with the transactions
contemplated hereby, including but not limited to, amending this Agreement and
the exercise of any drag-along rights; provided, however, that such cooperation
does not require Liberty, Seller, the Company or their respective officers,
managers, employees and agents (a) to incur material expense for which Buyer
does not agree to pay or reimburse Liberty, Seller, the Company or their
respective officers, mangers, employees and agents, (b) to assume any liability,
or (c) to undertake any action that in the reasonable judgment of Seller and
Liberty would cause Liberty, Seller, the Company or their respective officers,
managers, employees and agents to incur any financial risk.
ARTICLE VII
OTHER MATTERS
     Section 7.1.     Understanding Regarding Disclaimer of Warranties of Buyer.
Seller understands and agrees that neither Buyer nor any of its Affiliates (or
any officers or representatives of any of them) has made any representation or
warranty, whether express or implied, of any kind or character, except as
expressly set forth herein, including any representation or warranty as to the
accuracy or completeness of any projections, estimates or budgets of future
performance of Buyer or any of its Subsidiaries (including the underlying
assumptions, or any other information or documents), delivered to or made
available to Seller, and Seller hereby waives and relinquishes any right, claim,
action or remedy based on any of such projections or assumptions, other than
claims arising from fraud or intentional misrepresentations made by Buyer or any
of its Subsidiaries. Seller acknowledges that it has conducted due diligence
regarding the Buyer and its subsidiaries and their businesses and as a result of
such due diligence, it is familiar with the businesses of the Buyer and its
subsidiaries. Seller has no knowledge that any of Buyer’s representations and
warranties contained in this Agreement is untrue or incomplete or of any fact or
circumstance that could reasonably be expected to render any of Buyer’s
representations and warranties contained in this Agreement untrue or incomplete.
     Section 7.2.     Understanding Regarding Disclaimer of Warranties of
Seller. Buyer understands and agrees that neither Seller nor any of its
Affiliates (or any officers or representatives of any of them) has made, or
shall be deemed to have made, any representation or warranty, whether express or
implied, of any kind or character, except as expressly set forth herein or in
the Disclosure Schedule, including any representation or warranty as to the
accuracy or completeness of any projections, estimates or budgets of future
performance of the Company or any of its Subsidiaries (including the underlying
assumptions, or any other information or documents) delivered to or made
available to Buyer, and Buyer hereby waives and relinquishes any right, claim,
action or remedy based on any of such projections or assumptions, other than
claims arising from fraud or intentional misrepresentations made by Seller,
Liberty, the Company or any of its Subsidiaries. Buyer acknowledges that it has
conducted due diligence regarding the Company and its Subsidiaries and their
businesses and as a result of such due diligence, it is familiar with the
businesses of the Company and its Subsidiaries. Buyer has no knowledge that any
of Seller’s or Liberty’s representations and warranties contained in this
Agreement is untrue or incomplete or of any fact or circumstance that could
reasonably be expected to render any of Seller’s representations and warranties
contained in this Agreement untrue or incomplete.

31



--------------------------------------------------------------------------------



 



     Section 7.3.     HSR Act Filings. Each of Seller and Buyer will cause to be
made an appropriate filing of all pre-merger notification and report forms
pursuant to the HSR Act no later than eighteen Business Days after the Agreement
Date. Each such filing will request early termination of the waiting period
imposed by the HSR Act. Prior to making any filing pursuant to the HSR Act, each
Party will provide the other Party with all drafts of the transaction specific
information contained therein and afford the other Party a reasonable
opportunity to comment on such drafts. Seller and Buyer will use their
respective commercially reasonable efforts to respond as promptly as reasonably
practicable to any inquiries received from the Federal Trade Commission (the
“FTC”) or the Antitrust Division of the Department of Justice (the “Antitrust
Division”) for additional information or documentation and to respond as
promptly as reasonably practicable to all inquiries and requests received from
any other Governmental Authority in connection with antitrust matters; provided,
however, that nothing contained in this Agreement will be deemed to preclude
either Seller or Buyer from negotiating reasonably and in good faith with any
Governmental Authority regarding the scope and content of any such requested
information or documentation, provided that such negotiations are conducted
promptly and diligently. Seller and Buyer will use their respective commercially
reasonable efforts to overcome any objections that may be raised by the FTC, the
Antitrust Division or any other Governmental Authority having jurisdiction over
antitrust matters. Each Party will keep the other Party promptly apprised of any
communications with, and inquiries or requests for information from, any such
Governmental Authority, including promptly providing to the other Party copies
of any such written communications, and will take reasonable steps to consult
with the other Party in advance of any meeting or conference with any such
Governmental Authority (and to the extent permitted by the applicable
Governmental Authority, give the other Party the opportunity to attend and
participate in any such meeting or conference). Notwithstanding anything to the
contrary in this Section 7.3 or elsewhere in this Agreement, no Party is or will
be required to agree to divest or license any material assets or agree to any
material limitations or restrictions on the conduct of its business as a
condition of resolving any such objections. Special Actions. Each of the Parties
will use its commercially reasonable efforts to resolve any objections that may
be asserted by any Person with respect to the transactions contemplated by this
Agreement under any Antitrust Law, provided that no party will be required to
agree to divest or license any material assets or agree to any material
limitations or restrictions on the conduct of its business as a condition of
resolving any such objections. In connection with the foregoing, if any
Proceeding is instituted or threatened to be instituted challenging any
transaction contemplated by this Agreement as violative of any Antitrust Law,
each of the Parties will cooperate in good faith in all respects with each other
and use its respective commercially reasonable efforts to contest and resist any
such Proceeding and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts
consummation of the transactions contemplated by this Agreement, including
vigorously defending on the merits any claim asserted in any forum by any Person
through a final and nonappealable judgment, provided that no party will be
required to agree to divest or license any material assets or agree to any
material limitations or restrictions on the conduct of its business as a
condition of resolving any such objections.
     Section 7.5.     Confidentiality. Subject to the obligations of Buyer to
provide disclosure to comply with federal securities laws, Buyer on the one
hand, and the Company, Seller and Liberty, on the other hand, (the Party
receiving confidential information and its Authorized

32



--------------------------------------------------------------------------------



 



Representatives, the “Receiving Party”) will maintain in strict confidence, and
will cause its directors, officers, employees, subsidiaries, agents, and
advisors (collectively, “Authorized Representatives”) to maintain in strict
confidence, any confidential information disclosed by any other Party or its
Authorized Representatives (the Party disclosing confidential information, the
“Disclosing Party”) pursuant to the Existing NDA or this Agreement unless
(a) such information was already known to the Receiving Party prior to its
disclosure or becomes generally available to the public other than, in either
case, as a result of a disclosure in violation of the Existing NDA or this
provision or a disclosure by a Person with a confidentiality obligation or
fiduciary duty or obligation to the Disclosing Party that the Receiving Party
knows is in violation of such duty or obligation, (b) the use of such
confidential information is necessary to make a required filing or obtain any
consent or approval required for the consummation of the transactions
contemplated by this Agreement, (c) such information is disclosed to the
Receiving Party’s financial and legal advisors, lenders and investors, solely
for the purpose of assisting in the consummation of the transactions
contemplated by this Agreement or any future financing and such Persons are
advised prior to such disclosure of the confidential nature of the information
disclosed, or (d) the furnishing or use of such information is required by or
necessary in connection with any Proceeding, applicable requirements of any
stock exchange, or applicable Legal Requirement; provided, however that if the
terms of this Agreement and the transactions contemplated by this Agreement or
any confidential information furnished by Seller or the Company or any of its
Subsidiaries must, in the reasonable judgment of Buyer’s counsel, be disclosed
pursuant to clause (b) or (d) above, then (i) the Party proposing to disclose or
cause the disclosure of such information will notify the Disclosing Party within
a reasonable period of time prior to such disclosure being made, (ii) the Party
proposing to disclose such information will take all actions necessary or
reasonably requested by the Disclosing Party to ensure that such information is
maintained confidential to the maximum extent possible, (iii) the Disclosing
Party will be given a reasonable opportunity to participate in any process or
Proceeding for the purpose of ensuring that such information is maintained
confidential to the maximum extent possible, and (iv) the Party proposing to
disclose such information will reasonably cooperate with the Disclosing Party in
any such process or Proceeding, and otherwise take such actions as reasonably
are requested to the end that such information is maintained confidential to the
maximum extent possible. The provisions of this Section 7.5 are intended to
supplement and not to supersede or replace the provisions of the Existing NDA.
All provisions of the Existing NDA remain in full force and effect except as
modified above. In addition, following Closing, Seller and Liberty agree to
maintain in strict confidence, and will cause their Authorized Representatives
to maintain in strict confidence, any confidential information of the Company
and its Subsidiaries and agree not to solicit employees of the Company and its
Subsidiaries for one year following the Closing Date.
     Section 7.6.     Employee Matters.
          (a) Except as set forth on Schedule 7.6, all Benefit Plans are
maintained by Liberty (the “Liberty Benefit Plans”), and, subject to the
requirements of ERISA or any other applicable Legal Requirements, from and after
the Closing Date, employees of the Company or any of its Subsidiaries will no
longer be entitled to participate in any of the Liberty Benefit Plans and
neither Buyer nor the Company or any of its Subsidiaries will be required to
maintain or will assume any Liabilities under any of the Liberty Benefit Plans
from and after the Closing Date. From the Closing Date at least through the
first anniversary of the Closing Date, Buyer will

33



--------------------------------------------------------------------------------



 



provide employee Benefit Plans with aggregate employee benefits and cash
compensation to employees of the Company and its Subsidiaries that are no less
favorable in the aggregate than the benefits and cash compensation provided to
them under such plans immediately prior to the Closing; provided, however, that
in the alternative Buyer at its option may provide employee benefits to
employees of the Company and its Subsidiaries that, in the aggregate, are no
less favorable than those applicable to similarly situated employees of Buyer.
           (b) Liberty and its Affiliates (other than the Company and
Subsidiaries) will retain responsibility for offering and providing
“continuation coverage” to any “qualified beneficiary” who is covered by a
“group health plan” sponsored, maintained or contributed to by Liberty or its
Affiliates (other than the Company and Subsidiaries) and who has experienced a
“qualifying event” or is receiving such “continuation coverage” prior to or on
the Closing Date, regardless of whether such “qualified beneficiary” is offered
“group health plan” coverage by Buyer from and after the Closing Date.
“Continuation coverage,” “qualified beneficiary,” “qualifying event” and “group
health plan” will have the meanings given to such terms under Section 4980B of
the Code and Section 601 et seq. of ERISA (“COBRA”). Liberty and its Affiliates
(other than the Company and Subsidiaries) will defend, indemnify and hold
harmless Buyer and the Company and its Subsidiaries after the Closing Date from
and against any successor liability that any of them may incur under COBRA with
respect to any “group health plan” sponsored, maintained or contributed to by
Liberty or its Affiliates.
           (c) With respect to any employee benefits plans maintained or
sponsored by Buyer (either directly or through the Company or any of its
Subsidiaries) on the Closing Date, each employee of the Company and its
Subsidiaries will be entitled to participate in such plans to the same extent as
similarly situated employees of Buyer and will receive credit for such
employee’s past service with the Company or any of its Subsidiaries as of the
Closing Date for purposes of eligibility to participate and vesting under such
plans to the same extent that such service was credited under the Benefit Plans
on the Closing Date.
           (d) Employees of the Company and any of its Subsidiaries shall be
eligible to receive benefits maintained for similarly situated employees of
Buyer, consistent with Buyer’s applicable human resources policies, and shall
become eligible for health and welfare plan benefits upon the later of (i) the
Closing Date, or (ii) the loss of eligibility for benefits under Seller’s or
Liberty’s health and welfare plans. Buyer agrees to cause each of the welfare
plans of Buyer to (i) waive any preexisting conditions, waiting periods actively
at work requirements under such plans (except to the extent that such
conditions, waiting periods and requirements exist and apply to an employee
under the Benefit Plans), and (ii) cause such plans to honor any expenses
incurred by employees of the Company and Subsidiaries prior to the Closing Date
for purposes of satisfying applicable deductibles, co-pays and maximum
out-of-pocket amounts. Buyer shall accept or cause to be accepted transfers from
the Liberty medical reimbursement plan and dependent care assistance plan
(“Cafeteria Plan”) of each employee’s unused account balance as of the closing
Date and credit such employee with such amounts under a Cafeteria Plan of Buyer,
but only if Liberty transfers to Buyer the amount so credited under the Benefit
Plans.
          (e) The Company will maintain the 2001 Severance Pay Plan and 2002
Executive Severance Pay Plan through Closing; thereafter Buyer will maintain the
2001

34



--------------------------------------------------------------------------------



 



Severance Pay Plan and 2002 Executive Severance Pay Plan covering any employees
of the Company or any of its Subsidiaries entitled to benefits thereunder as in
effect on the Agreement Date for a period of two years from the Closing Date,
without adverse amendment, for the benefit of employees of the Company and its
Subsidiaries.
          (f) Buyer will cause to be made available from and after the Closing
Date to employees of the Company and its Subsidiaries who were eligible to
participate in the Liberty Media 401(k) Savings Plan (the “Liberty 401(k) Plan”)
a 401(k) plan sponsored by Buyer (either directly or through the Company or any
of its Subsidiaries) (the “Buyer 401(k) Plan”). The Buyer 401(k) Plan will
accept direct and indirect rollovers of such employees’ account balances in the
Liberty 401(k) Plan, including direct rollovers of any outstanding employee
loans under the Liberty 401(k) Plan in kind.
          (g) On Command Corporation previously sponsored or maintained two
401(k) plans, one through Fidelity and the other through Nationwide
(collectively, the “Terminated ONCO 401(k) Plans”). All account balances in the
Terminated ONCO 401(k) Plans have been distributed and only final reporting
matters (IRS Form 5500 and IRS Forms 1099R) remain to be completed after the
Closing Date. Liberty will defend, indemnify and hold harmless Buyer and the
Company and its Subsidiaries after the Closing Date with respect to any claims
that may be made or disputes that may arise relating to the Terminated ONCO
401(k) Plans.
          (h) In connection with the transactions contemplated by this
Agreement, certain employees of the Company and its Subsidiaries may be entitled
to receive payments under the On Command Corporation Retention Bonus Plan (the
“Retention Plan”). All payments required to be made under the Retention Plan
shall be solely Liabilities of Liberty. Liberty will defend, indemnify and hold
harmless Buyer and the Company and its Subsidiaries after the Closing Date with
respect to any payments required to be made under the Retention Plan and with
respect to any loss, cost, expense, liability, claim or cause of action
(including attorneys fees and costs of preparation suffered or incurred by the
Company or any Subsidiary) that may be made or disputes that may arise relating
to the Retention Plan. Seller agrees to use commercially reasonable efforts to
retain the employees of the Company and its Subsidiaries covered by the
Retention Plan through thirty (30) days after the Closing, including by way of
adopting an amendment or supplement to the Retention Plan, but Buyer
acknowledges that there is no guarantee that any employee of the Company or its
Subsidiaries will agree to continue employment with the Company or any
Subsidiary. Payments under any such amendment, supplement or plan shall be
solely Liabilities of Liberty.
          (i) All options granted to employees under the Amended and Restated On
Command Corporation 1996 Key Employee Stock Plan (the “ONCO Stock Plan”) have
been converted into options to acquire shares of Liberty Series A Common Stock.
Prior to the Closing, Seller will cause the ONCO Stock Plan to be terminated.
Liberty will defend, indemnify and hold harmless Buyer and the Company and its
Subsidiaries after the Closing Date with respect to any claims that may be made
or disputes that may arise relating to the ONCO Stock Plan.
          (j) Buyer will not terminate the employment of any employees of the
Company or any of its Subsidiaries if or to the extent that any such
terminations of employment

35



--------------------------------------------------------------------------------



 



would require Seller or any of its Affiliates to take any actions in order to
comply with the provisions of the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. § 2101, et seq. (the “WARN Act”). Buyer will defend, indemnify
and hold harmless Seller and its Affiliates from and against loss, cost,
expense, liability, claim or cause of action (including attorneys fees and costs
of preparation suffered or incurred by the Company or any Subsidiary) that may
arise from noncompliance with the WARN Act as it may relate to the transactions
contemplated by this Agreement.
          (k) Nothing expressed or implied in this Section 7.6 is intended to
confer upon any employee of the Company or any of its Subsidiaries any rights or
remedies of any nature or kind whatsoever under or by reason of any of the
provisions of this Section 7.6, including any rights of employment or continued
employment.
     Section 7.7.     Further Cooperation. If at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party reasonably may request, all at the sole cost and expense of the requesting
Party. Liberty and Seller acknowledges and agrees that from and after the
Closing Buyer will be entitled to possession of all documents, books, records,
agreements, and financial data of any sort relating to the Company and its
Subsidiaries and Liberty and Seller shall deliver custody or constructive
possession of such items at the Closing; provided that Seller will be entitled
to retain copies of any such items (provided such items are maintained in strict
confidence to the same extent that Seller and Liberty protects their own such
books, record, data and confidential or proprietary information in the ordinary
course of their respective business) and will be entitled to subsequently obtain
from Buyer copies of such financial and other information related to the Company
and its Subsidiaries for periods prior to the Closing Date as Seller may
reasonably request in connection with any Proceeding, including any audit with
respect to Taxes, subject to agreeing to reasonable confidentiality and
non-disclosure protections with respect to any such information subsequently
provided. Seller shall provide to Buyer audited consolidated financial
statements of the Company and its Subsidiaries for fiscal years ended
December 31, 2005 and 2004. Liberty and Seller shall cooperate with Buyer and
each shall use their commercially reasonable efforts to cause their independent
registered public accounting firm to deliver all necessary consents for
inclusion of such firm’s audit report on the Company’s historical consolidated
financial statements to be included to the extent required in Buyer’s SEC
filings from time to time.
     Section 7.8.     Non-Disparagement. Neither Party will disparage or in any
way portray in a negative light the other Party or its Affiliates or any of such
Person’s products, services or businesses, either directly or indirectly, in the
form of oral statements, written statements, electronic communications or
otherwise. Neither Party will take any action to intentionally and improperly
interfere with the existing contractual or economic relationships of the other
Party or its Affiliates by encouraging or inducing any Person not to perform
their existing contracts with or otherwise conduct business with the other Party
or its Affiliates, provided, however, that nothing herein shall be deemed to
prohibit or change normal and customary sales and marketing activities.

36



--------------------------------------------------------------------------------



 



     Section 7.9.     Company Audited Financial Statements. Seller shall deliver
to Buyer as soon as practicable after December 31, 2006, but in no event later
than April 16, 2007 if Closing has not occurred by such date, audited
consolidated financial statements of the Company and its Subsidiaries, including
an unqualified audit report and balance sheet as of December 31, 2006 and the
statement of operations, changes in stockholders’ equity, and cash flows for the
year then ended (collectively, the “Company Audited Financial Statements”) if
such Company Audited Financial Statements were not required to be provided
pursuant to Section 8.1(k). Seller shall take all steps to have the Company’s
December 31, 2006 financial statements audited as soon as practicable. If
Closing occurs prior to such time as the Company’s audited December 31, 2006
financial statements are needed under Section 8.1(k) and such audit is not
completed, Seller and Buyer shall cooperate to complete such audit and allocates
costs based on chargeable hours completed as of Closing. Seller shall cooperate
with Buyer and shall use its commercially reasonable efforts to cause the
Company’s independent accounting firm to deliver all necessary consents for
inclusion of such firm’s audit report on the Company Audited Financial
Statements and the financial statements required by Section 8.1(k) to be
included, to the extent required, in Buyer’s SEC filings (including registration
statements) from time to time. Seller shall also provide unaudited interim
consolidated financial statements for periods prior to the Closing for the
Company and its Subsidiaries necessary to allow Buyer to timely complete and
file required reports and filings necessary to comply with SEC reporting
obligations or necessary for the filing of registration statements that are
required by Rule 3-05 of Regulation S-X (including the corresponding period for
the prior year) if such interim financial statements were not required to be
provided pursuant to Section 8.1(k).
ARTICLE VIII
CONDITIONS TO CLOSING
     Section 8.1.     Conditions to Obligation of Buyer. The obligation of Buyer
to purchase the Shares and to take the other actions required to be taken by
Buyer at the Closing is subject to the satisfaction, at or prior to the Closing,
of each of the following conditions (any of which may be waived by Buyer, in
whole or in part):
     (a) the representations and warranties set forth in Articles III and IV and
in Section 9.2 shall be true and correct in all material respects as of the
Closing Date (except that those that relate to an earlier specified date shall
be true and correct as of such date), provided that notwithstanding the
foregoing any representation and warranty set forth in Articles III and IV and
in Section 9.2 containing a materiality qualifier (including terms such as
“material” and “Material Adverse Effect”) shall be true and correct in
accordance with their express terms;
     (b) the Company, Seller and Liberty shall have performed and complied with
all of their respective covenants and obligations under this Agreement to be
performed at or prior to the Closing in all material respects as of the Closing,
provided that notwithstanding the foregoing any covenants and obligations of the
Company, Seller or Liberty under this Agreement containing a materiality
qualifier (including terms such as “material” and “Material Adverse Effect”)
shall have been complied within accordance with their express terms, provided,
that any breach of covenant in Section 6.9 or failure to deliver audited
financial statements for the year ended December 31, 2006 under Section 7.9, to
the extent it adversely affects Buyer’s ability to finance this transaction on
terms set forth in the Bank Commitment Letter, shall be material;

37



--------------------------------------------------------------------------------



 



     (c) Liberty or Seller, as applicable, (or the Company or any of its
Subsidiaries) shall have given notice to the third parties and procured all of
the material third-party consents (which are designated by an asterisk (*) to
indicate that such consents are material and are a condition to Closing) set
forth on Schedule 3.7;
     (d) the waiting period under the HSR Act shall have expired or been
terminated and any applicable foreign antitrust approvals required by applicable
Antitrust Law shall have been obtained without any Governmental Authority taking
any action to prevent the consummation of the transactions contemplated by this
Agreement;
     (e) no Proceeding shall be pending before any Governmental Authority and
the Canadian Commissioner of Competition shall not have threatened to make an
application to commence a Proceeding before the Canadian Competition Tribunal,
and no statute, judgment, order, decree, ruling, injunction, or charge shall be
in effect, which reasonably could (i) prevent or materially delay the
consummation of any of the transactions contemplated by this Agreement, or
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation;
     (f) no Indebtedness of any member of the Company Group (other than Equity
Affiliates) to third parties (other than capital lease obligations with respect
to which the remaining principal payment obligations do not exceed $2,000,000 in
the aggregate), or Indebtedness under any convertible notes or intercompany
accounts or amounts due or owed by any member of the Company Group to Liberty or
any Affiliate of Liberty that is not a member of the Company Group (“Liberty
Intercompany Debt”) shall remain outstanding and the extinguishment, conversion
or payment of the Liberty Intercompany Debt or any such other Indebtedness shall
not result in any Liability or obligations, including Tax, to Buyer, the Company
or any Subsidiary;
     (g) each item required to be delivered by Seller pursuant to Section 2.5(a)
shall have been delivered by Seller;
     (h) the officers and directors of each of the Company and its Subsidiaries,
except Jay Regan, shall have tendered their resignation as an officer or
director, as applicable, of each such entity, provided that such persons shall
not be required to tender their resignation as an employee;
     (i) any shareholder holding any shares (including director-qualifying
shares) of any Subsidiary shall deliver such shares to Buyer or Buyer’s designee
(other than the sole minority shareholder of THN or the minority shareholders of
Digital Media Network, Inc. d/b/a Instant Media Network);
     (j) None of Liberty, Seller, the Company or its Subsidiaries shall have
received notice of termination by any third party of (i) any agreement, contract
or groups of related agreements or contracts representing in excess of 25,000
rooms serviced by the Company or its Subsidiaries, other than due to normal
expiration of any such agreements or contracts or due to breach by the third
party to any such agreements or contracts, or (ii) any Contract listed on
Schedule 8.1(j) provided that, in the case of clause (ii) above, if such
agreement has been

38



--------------------------------------------------------------------------------



 



replaced by the Company with an agreement providing comparable services with the
same or another provider or licensor, or the Company or its Subsidiaries are
negotiating an extension of such terminated agreement and such extension is
reasonably likely to be obtained the condition to closing shall be deemed met;
     (k) Buyer shall have received audited (including an audit report with no
qualifications) and unaudited consolidated financial statements of the Company
and its Subsidiaries necessary for Buyer to comply with any applicable
requirements for filings under the Securities Act or the Securities Exchange Act
of 1934, as amended, and the rules and regulations of the Securities and
Exchange Commission, promulgated thereunder, which shall be certified by the
Chief Financial Officer of the Company as fairly presenting in all material
respects the matters presented therein and otherwise as materially consistent
with the Financial Statements previously provided to Buyer and which shall
disclose that the Company has no assets or Liabilities other than its interest
in ONCO;
     (l) The Company and its Subsidiaries shall be qualified to do business as
foreign corporation in all states in which each of them conducts business; and
     (m) since the date of this Agreement there shall not have occurred a
Material Adverse Effect nor shall there exist any facts or circumstances that
could reasonably be expected to cause a Material Adverse Effect.
     Section 8.2.     Conditions to Obligation of Seller. The obligation of
Seller to sell the Shares and to take the other actions required to be taken by
Seller at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):
     (a) the representations and warranties set forth in Article V shall be true
and correct in all material respects as of the Closing Date (except that those
that relate to an earlier specified date shall be true and correct as of such
date), provided that notwithstanding the foregoing any representation and
warranty set forth in Article V containing a materiality qualifier (including
terms such as “material”) shall be true and correct in accordance with their
express terms;
     (b) Buyer shall have performed and complied with all of its covenants and
obligations under this Agreement to be performed at or prior to the Closing in
all material respects as of the Closing, provided that notwithstanding the
foregoing any covenants and obligations of Buyer under this Agreement containing
a materiality qualifier (including terms such as “material”) shall have complied
with in accordance with their express terms;
     (c) the waiting period under the HSR Act shall have expired or been
terminated and any applicable foreign antitrust approvals shall have been
obtained without any Governmental Authority taking any action to prevent the
consummation of the transactions contemplated by this Agreement;
     (d) no Proceeding shall be pending before any Governmental Authority, and
no statute, judgment, order, decree, ruling, injunction, or charge shall be in
effect, which reasonably could (i) prevent or materially delay the consummation
of any of the transactions

39



--------------------------------------------------------------------------------



 



contemplated by this Agreement or (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation; and
     (e) each item required to be delivered by Buyer pursuant to Section 2.5(b)
shall have been delivered by Buyer or shall be delivered at Closing.
ARTICLE IX
TAX MATTERS
     Section 9.1.     Tax Definitions. The following terms, as used in this
Article IX and to the extent used elsewhere in this Agreement, have the
following meanings:
     “Combined Tax” means any Income Tax or franchise Tax payable to any state,
local or foreign Taxing Authority with respect to any Tax Return that includes
any of the Company or any of its Subsidiaries and is filed on, or will be filed
on, an affiliated, consolidated, combined or unitary basis.
     “Federal Tax” means any Income Tax with respect to any Tax Return that
includes any of the Company or any of its Subsidiaries with respect to United
States federal income tax.
     “Final Determination” means (i) any final determination of Liability in
respect of a Tax that, under applicable Legal Requirements, is not subject to
further appeal, review or modification through any Proceeding or otherwise
(including the expiration of a statute of limitations or a period for the filing
of claims for refunds, amended Tax Returns or appeals from adverse
determinations), including a “determination” as defined in Section 1313(a) of
the Code or execution of an Internal Revenue Service Form 870AD or (ii) the
payment of Tax by Buyer, Seller, or any of their respective Affiliates,
whichever is responsible for payment of such Tax under applicable Legal
Requirements, with respect to any item disallowed or adjusted by a Taxing
Authority, provided that such responsible Party determines that no action should
be taken to recoup such payment and the other Party agrees.
     “Income Tax” means any Tax imposed on or measured by income or profits.
     “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date and, with respect to a Tax period that begins on or before the
Closing Date and ends after the Closing Date, the portion of such Tax period
ending on and including the Closing Date. With respect to any Taxes that are
imposed on a periodic basis and are payable for a Tax period that includes (but
does not end on) the Closing Date, the portion of such Tax related to the
portion of such Tax period ending on and including the Closing Date will (i) in
the case of any Tax other than sales or use Tax and Income Tax, be deemed to be
the amount of such Tax for the entire Tax period multiplied by a fraction the
numerator of which is the number of days in the Tax period ending on and
including the Closing Date and the denominator of which is the number of days in
the entire Tax period, and (ii) in the case of any Income Tax and any sales or
use Tax, be deemed equal to the amount that would be payable if the relevant Tax
period ended on and included the Closing Date. All determinations necessary to
give effect to the allocation set forth in the foregoing clause (ii) will be
made in a manner consistent with prior practice of Seller and its Affiliates
with respect to the Company and its Subsidiaries.

40



--------------------------------------------------------------------------------



 



     “Tax” means (i) any federal, state, provincial, local, or foreign income,
duties, levies, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
paid-up capital, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, goods and services, alternative or
add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not, and any
Liability for any of the foregoing as transferee, (ii) in the case of the
Company or any Subsidiary, Liability for the payment of any amount of the type
described in clause (i) as a result of having been on or before the Closing Date
a member of an affiliated, consolidated, combined or unitary group, and (iii)
Liability of any of the Company or any Subsidiary for the payment of any amount
as a result of being a party to any Tax Sharing Agreement (other than this
Agreement) on or before the Closing Date.
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to, or required to be filed in
connection with, any Taxes, including any schedule or attachment thereto.
     “Tax Sharing Agreements” means all existing agreements or arrangements
(whether or not written) binding the Company or any of its Subsidiaries that
provide for the allocation, apportionment, sharing or assignment of any Tax
Liability or benefit, each of which is listed on Schedule 9.4.
     “Taxing Authority” means any applicable Governmental Authority responsible
for the imposition of any Tax.
Section 9.2.     Tax Representations. Except as set forth in the Disclosure
Schedule,
     (a) All material Tax Returns required to be filed with any Taxing Authority
with respect to the Pre-Closing Tax Period by or on behalf of the Company or any
Subsidiary have been, to the extent required to be filed on or before the
Agreement Date, or will have been, to the extent required to be filed on or
before the Closing Date (in each case taking into account any extension of time
within which to file), as applicable, filed when due in accordance with all
applicable Legal Requirements, and all such Tax Returns were correct and
complete in all material respects. All material Taxes due and payable on or
before the Agreement Date or the Closing Date, as applicable, by the Company or
any Subsidiary with respect to the Pre-Closing Tax Period (whether or not shown
on any filed Tax Return) have been, or will have been, as applicable, timely
paid, or withheld and remitted, to the appropriate Taxing Authority. No written
claim has been made by a Taxing Authority in a jurisdiction where either the
Company or any Subsidiary does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction. There are no Encumbrances (other than
Permitted Encumbrances) on any of the assets of the Company or any Subsidiary
that arose in connection with any failure (or alleged failure) to pay any Tax.
     (b) Neither Seller nor any Affiliate of Seller has received any written
notice from any Taxing Authority assessing any additional Taxes against the
Company or any Subsidiary for any period for which Tax Returns have been filed
that has not been resolved. No dispute or claim concerning any Tax Liability of
the Company or any Subsidiary has been

41



--------------------------------------------------------------------------------



 



claimed or raised by any Taxing Authority in writing that has not been resolved.
No audits or administrative or judicial Tax proceedings are pending or being
conducted by any Taxing Authority with respect to the Company or any Subsidiary
or any consolidated, combined or unitary group of which the Company or any
Subsidiary is or has been a member since December 31, 2001. Neither the Company,
any Subsidiary, nor any consolidated, combined or unitary group of which the
Company or any Subsidiary is or has been a member since December 31, 2001 has
received from any taxing Authority (including jurisdictions where the Company or
any Subsidiary or any consolidated, combined or unitary group of which the
Company or any Subsidiary is or has been a member since December 31, 2001 has
not filed a Tax Return) any (i) written notice indicating an intent to open an
audit or other review, (ii) request for information related to Tax matters, or
(iii) written notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted, or assessed by any Taxing Authority against the Company or
any Subsidiary or any consolidated, combined or unitary group of which the
Company or any Subsidiary is or has been a member since December 31, 2001.
     (c) Schedule 9.2(c) sets forth the common parent company of each
affiliated, consolidated, combined or unitary group of which the Company or any
Subsidiary has been a member for purposes of any Federal Tax Return or Combined
Tax Return and the relevant time period during which such Person was a member of
such group after tax year ended December 31, 2000.
     (d) Neither the Company nor any Subsidiary has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency that has not expired.
     (e) Neither the Company nor any Subsidiary is a party to any contract,
arrangement or plan that has resulted or could result, separately or in the
aggregate, in the payment of any “excess parachute payment” within the meaning
of Section 280G of the Code (or any corresponding provision of state, local or
foreign Tax law) solely because of the transaction contemplated by this
Agreement and there are no tax gross-ups associated with any such contract
arrangement or plan.
     (f) The Company and each Subsidiary has disclosed on its federal income Tax
Returns all positions taken therein that could give rise to a substantial
understatement of Federal Tax within the meaning of Section 6662 of the Code.
Any Taxes of the Company or any Subsidiary or any consolidated, combined or
unitary group of which the Company or any Subsidiary is now or has ever been a
member with respect to any Pre-Closing Tax Period that remain unpaid on the
Closing Date will not exceed the reserve for Taxes (rather than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the Financial Statements (rather than in any notes
thereto).
     (g) Neither the Company nor any Subsidiary has engaged in any “reportable
transaction” as defined in the Treasury Regulations promulgated under
Section 6011 of the Code except as described on Schedule 9.2(g).

42



--------------------------------------------------------------------------------



 



     Section 9.3.     Tax Covenants.
     (a) All Tax Returns for Income Taxes required to be filed by Seller or any
of its Affiliates on or after the Closing Date with respect to the Company and
each Subsidiary with respect to any Pre-Closing Tax Period (i) will be filed
when due in accordance with all applicable Legal Requirements and (ii) will be
correct and complete in all material respects.
     (b) The Company and each Subsidiary will be included in the consolidated
Federal Tax Return of which Liberty is the parent company through the close of
business on the Closing Date and in any Combined Tax Return of which either
Liberty or ONCO, as applicable and consistent with past practices, is the parent
company through the close of business on the Closing Date.
     (c) Neither Buyer nor any of its Affiliates will make any actual or deemed
election under Code Section 338(h)(10) (or any similar provisions of state law
or the law of any other taxing jurisdiction) with respect to any of the Company
or any of its Subsidiaries in connection with any of the transactions
contemplated by this Agreement.
     (d) The Parties will cooperate in making any determination, including any
Tax election, that is reasonably necessary in making the allocation of Taxes set
forth in the definition of “Pre-Closing Tax Period” in Section 9.1, provided
that any such determination or Tax election does not adversely affect the tax
attributes of such Party or result in significant costs or expenses of such
Party.
     Section 9.4.     Tax Sharing Agreements. Any and all existing Tax Sharing
Agreements (other than this Agreement) will be terminated with respect to the
Company and each Subsidiary as of the Closing Date, and none of the Company or
any of its Subsidiaries will be bound by or will have any further rights or
liabilities thereunder after the Closing Date.
     Section 9.5.     Tax Refunds and Credits. Seller and its Affiliates (not
including for this purpose any of the Company or any of its Subsidiaries) will
be entitled to any refund or credit of any Income Tax of the Company or any
Subsidiary to the extent related to a Pre-Closing Tax Period and to any refund
or credit of any Tax described in clause (ii) or clause (iii) of the definition
of Tax (in each case whether such refund or credit is received or receivable
before, on or after the Closing Date). Buyer will pay to Seller the full amount
of any refund or credit of any Tax to which Seller and its Affiliates are
entitled pursuant to this Section 9.5 that is received by Buyer or any of its
Affiliates or the benefit of which is made available to Buyer or any of its
Affiliates within five business days after such refund or credit is received by,
or the benefit of which is realized by, Buyer or any of its Affiliates. Any
amounts not paid when due pursuant to this Section 9.5 will bear interest from
the date such payment is due until the date paid at a rate equal to LIBOR plus
three percent, with LIBOR determined in accordance with the last sentence of
Section 10.3(e).
     Section 9.6.     Cooperation on Tax Matters.
     (a) Buyer and Seller will cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the preparation and filing of
Tax Returns pursuant to this Article IX and any Proceeding (including any Tax
audit) with respect to Taxes.

43



--------------------------------------------------------------------------------



 



Such cooperation will include (i) preparation by ONCO of all Tax Returns for
Income Taxes with respect to any Pre-Closing Tax Period (subject to review and
comment by Liberty) consistent with past practices (which preparation by ONCO
will not be deemed to affect Seller’s responsibility for Income Taxes of the
Company or any Subsidiary to the extent related to any Pre-Closing Tax Period as
provided in this Article IX), (ii) causing any Tax Return that is prepared by or
on behalf of the other Party pursuant to the terms of this Agreement to be
signed on behalf of the Person filing such Tax Return by an authorized signatory
at the time of filing or making available (upon the other Party’s request)
records and information that are reasonably relevant to any such Proceeding with
respect to Taxes (including any Tax audit). Buyer and Seller agree (i) to retain
all books and records with respect to Tax matters pertinent to the Company or
any Subsidiary relating to any Pre-Closing Tax Period until the expiration of
the statute of limitations (and, to the extent notified by Buyer or Seller, any
extensions thereof) of the respective Tax periods, and to abide by all record
retention agreements entered into with any Taxing Authority, and (ii) to give
the other Party reasonable written notice prior to destroying or discarding any
such books and records and, if the other Party so requests, to allow the other
Party to take possession of such books and records.
     (b) Upon the request of the other Party, Buyer and Seller will use their
commercially reasonable efforts to obtain any certificate or other document from
any Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated by this Agreement).
     Section 9.7.     Certain Taxes and Fees. All transfer, documentary, sales,
use, stamp, registration and other such Taxes and fees (including any penalties
and interest) incurred in connection with the transactions contemplated by this
Agreement will be paid by Buyer when due, and Buyer will, at its own expense,
file all necessary Tax Returns and other documentation with respect to all such
transfer, documentary, sales, use, stamp, registration and other Taxes and fees.
ARTICLE X
TERMINATION
     Section 10.1.     Termination of Agreement. This Agreement may be
terminated at any time prior to the Closing as follows:
     (a) Buyer and Seller may terminate this Agreement by mutual written
consent;
     (b) Buyer may terminate this Agreement by giving written notice to Seller
(i) if Seller or Liberty has breached any representation, warranty, or covenant
contained in this Agreement in any material respect and such breach has not been
cured by Seller or Liberty within 30 days after written notice of such breach is
delivered by Buyer to Seller, or (ii) if any of the conditions in Section 8.1
has not been satisfied as of 5:00 p.m. Mountain Time on the Termination Date, or
if satisfaction of such a condition is or becomes impossible (other than as a
result of the failure of Buyer to comply with its obligations under this
Agreement) and Buyer has not waived such condition on or before such date; or

44



--------------------------------------------------------------------------------



 



     (c) Seller may terminate this Agreement by giving written notice to Buyer
(i) if Buyer has breached any representation, warranty, or covenant contained in
this Agreement in any material respect and such breach has not been cured by
Buyer within 30 days after written notice of such breach is delivered by Seller
to Buyer, or (ii) if any of the conditions in Section 8.2 has not been satisfied
as of the Termination Date or if satisfaction of such a condition is or becomes
impossible (other than in whole or in part as a result of the failure of Seller
to comply with its obligations under this Agreement) and Seller has not waived
such condition on or before such date.
     Section 10.2.     Termination Date. The Termination Date shall be July 11,
2007; as such date is extended as follows:
     (a) Seller may unilaterally extend the Termination Date by up to 90 days
plus the number of days that Buyer’s response to any request for information
from any Governmental Authority with respect to the transactions contemplated by
this Agreement lags behind the date of Seller’s response to such Governmental
Authority.
     (b) If Seller has not unilaterally extended the Termination Date as
provided in Section 10.2(a), Buyer may unilaterally extend the Termination Date
by up to 60 days plus the number of days that Seller’s response to any request
for information with respect to the transactions contemplated by this Agreement
from any Governmental Authority lags behind the date of Buyer’s response to such
Governmental Authority.
     (c) Additional extensions of the Termination Date shall require the written
consent of Seller and Buyer. Neither party will unreasonably withhold consent
for up to two requests for a further extension for a period of no longer than
30 days after the end of the extension period under Section 10.2(a) or (b) so
long as the party requesting the extension is continuing to pursue obtaining
Governmental Authority approval with respect to the transactions contemplated by
this Agreement diligently and in good faith.
     (d) Any extension of the Termination Date under Section 10.2(a) or (b) will
be made by giving written notice to the other party at least five Business Days
prior to the initial Termination Date, and a request by either party for an
extension of the Termination Date under Section 10.2(c) will be made in writing
to the other party at least five Business Days prior to the end of the extension
period under Section 10.2(a) or (b), as applicable.
     Section 10.3.     Effect of Termination.
     (a) Buyer will promptly cause to be returned to Seller all documents and
information obtained in connection with this Agreement and the transactions
contemplated by this Agreement and all documents and information obtained in
connection with Buyer’s investigation of the business, operations and financial
and legal affairs of the Company and its Subsidiaries, including any copies made
by Buyer or any of Buyer’s agents of any such documents or information.
     (b) Buyer’s and Seller’s right of termination under Section 10.1 is in
addition to any other rights or remedies it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be deemed an
election of remedies. If this Agreement is

45



--------------------------------------------------------------------------------



 



terminated pursuant to Section 10.1, all further obligations of the Parties
under this Agreement automatically will terminate, except that the provisions of
this Section 10.3 and Section 7.5 and Articles XI and XII will survive such
termination; provided, however, that if this Agreement is terminated by a Party
because of the breach of this Agreement by the other Party or because one or
more of the conditions to the terminating Party’s obligations under this
Agreement is not satisfied as a result of the other Party’s failure to comply
with its obligations under this Agreement, the terminating Party’s right to
pursue all legal and equitable remedies for such breach will survive such
termination unimpaired.
     (c) If either Buyer or Seller terminates this Agreement for failure to
obtain HSR Act clearance, Buyer will pay Seller a breakup fee of $5,000,000, by
wire transfer of immediately available funds within five Business Days after
termination of this Agreement, provided that Buyer will not be obligated to pay
Seller the breakup fee if (i) Seller has breached its obligations under this
Agreement in any material respect that was a cause of the failure to obtain HSR
Act clearance by the Termination Date, or (ii) the failure to obtain HSR Act
clearance is due in material part to documentation produced by Seller to a
Governmental Authority in connection with the transactions contemplated by this
Agreement, with the burden of proof on Buyer to establish by reasonable evidence
that the conditions specified in either clause (i) or (ii) has occurred if Buyer
maintains that it is not obligated to pay the breakup fee.
     (d) The Parties agree that the provisions contained in Section 10.3(c) are
an integral part of the transactions contemplated by this Agreement, that the
damages resulting from the termination of this Agreement for any of the reasons
set forth in Section 10.3(c) are uncertain and incapable of accurate calculation
and that the amounts payable pursuant to Section 10.3(c) are reasonable
forecasts of the actual damages that may be incurred by Seller under such
circumstances. The amounts payable pursuant to Section 10.3(c) constitute
liquidated damages and not a penalty and will be the sole and exclusive remedy
of Seller and Liberty in the event of termination of this Agreement on the basis
specified in Section 10.3(c). If Buyer fails to pay to Seller any amounts due
under Section 10.3(c) in accordance with the terms thereof, Buyer will pay the
costs and expenses (including legal fees and expenses) of Seller in connection
with any action, including the filing of any Proceeding, taken to collect
payment.
     (e) Any amounts not paid when due pursuant to Section 10.3(c) will bear
interest from the date such payment is due until the date paid at a rate equal
to LIBOR plus three percent. For purposes of this Agreement, LIBOR will mean the
current LIBOR rate as quoted by Citibank, N.A., adjusted for reserve
requirements, if any, and subject to customary change of circumstance
provisions, for interest periods of six months.
ARTICLE XI
INDEMNIFICATION
     Section 11.1. Survival.
     (a) The representations and warranties of the Parties contained in this
Agreement or in any certificate or other writing delivered in connection with
the Closing shall survive either (i) until June 30, 2008 if Closing occurs on or
before June 30, 2007 or (ii) until April 15, 2009 if Closing occurs after
June 30, 2007 (the “Survival Period”), except that (i) the

46



--------------------------------------------------------------------------------



 



representations and warranties set forth in Section 3.14 (Environmental, Health
and Safety Matters) shall survive until 30 days after the expiration of the
statute of limitations with respect to such matters (giving effect to any
waiver, migration or extension thereof); (ii) the representations and warranties
set forth in Section 3.17 (Employee Benefits) shall survive until the three
(3) year anniversary of Closing Date; (iii) the representations and warranties
made by Seller set forth in Article IX (Tax Matters) shall survive until thirty
(30) days after the expiration of the applicable statutes of limitations (giving
effect to any permissible waiver, migration or extension thereof); (iv) the
representations and warranties set forth in Section 3.1 (Organization;
Qualification and Corporate Power), Section 3.2 (Capitalization), Section 3.3
(Subsidiaries and Equity Affiliates), Section 3.20 (Brokers’ Fees), Section 4.1
(Organization of Seller), Section 4.2 (Authorization; Binding Effect);
Section 4.4 (Shares), and Section 4.5 (Brokers’ Fees) shall survive forever (the
representations and warranties made by Seller and described in clauses (iii) and
(iv), collectively, the “Seller’s Fundamental Representations”); and (v) the
representations and warranties set forth in Section 5.1 (Organization of Buyer),
Section 5.2(a) and (b) (Authorization; Binding Effect), Section 5.9 (Brokers’
Fees) (collectively, the “Buyer’s Fundamental Representations”) shall survive
forever. Notwithstanding the foregoing provisions or anything to the contrary in
this Agreement, the Parties’ rights to bring legal and equitable claims for
fraud or intentional misrepresentation shall survive for 30 days after the
expiration of the statute of limitations applicable to (A) such fraud or
intentional misrepresentation itself or (B) the underlying matters with respect
to which fraud or intentional misrepresentation was committed, whichever is
later.
     (b) Any representation or warranty in respect of which indemnity may be
sought under this Article XI, and the indemnity rights and obligations with
respect thereto, shall survive the time at which the representation and warranty
would otherwise terminate pursuant to this Section 11.1 if written notice of the
inaccuracy or breach or potential inaccuracy or breach thereof giving rise to
such right or potential right of indemnity shall have been given to the party
against whom such indemnity may be sought prior to such time, and in any such
case such representation or warranty shall survive until any claim for indemnity
related to such inaccuracy or breach or potential inaccuracy or breach is
resolved.
     (c) The representations and warranties contained in this Agreement or in
any certificate or other writing delivered in connection with this Agreement
shall survive for the period set forth in this Section 11.1 and, subject to the
last sentence of each Section 7.1 and Section 7.2, shall in no event be affected
by any investigation, inquiry or examination made for or on behalf of any Party,
or the knowledge of any Party’s officers, directors, employees, representatives,
consultants, agents, or advisors (collectively, “Representatives”) or the
acceptance by any Party of any certificate or opinion hereunder.
     Section 11.2.     General Indemnification.
     (a) Indemnification Obligations of Seller and Liberty. Seller and Liberty
agree to jointly and severally indemnify the Buyer and its Affiliates, and their
respective shareholders, partners, representatives, successors and permitted
assigns and the Company and its Subsidiaries (collectively, the “Buyer
Indemnified Parties”) and save and hold each of the Buyer Indemnified Parties
harmless against, and pay on behalf of or reimburse such Buyer Indemnified Party
as and when incurred for, any Losses which any such Buyer Indemnified

47



--------------------------------------------------------------------------------



 



Party may suffer, incur, sustain or become subject to, as a result of, in
connection with, relating or incidental to or by virtue of:
     (i) any facts or circumstances which constitute a breach of any
representation or warranty regarding the Company or any Subsidiary or of Seller
or Liberty contained in this Agreement or in any certificate delivered by or on
behalf of Seller or Liberty in connection with the Closing; or
     (ii) any breach of any covenant, agreement or other provision by the
Company or any Subsidiary or Seller or Liberty under this Agreement or in any
certificate or other writing delivered by or on behalf of Seller or Liberty in
connection with the Closing other than those covered in clause (iii) of this
Section 11.2(a); or
     (iii) any (w) Income Tax of Liberty, the Company or any Subsidiary to the
extent related to a Pre-Closing Tax Period whether such Income Tax is due
before, on or after the Closing Date, and any Income Tax with respect to income,
gain or loss from the sale of the Shares pursuant to this Agreement, (x) Tax
described in clause (ii) or clause (iii) of the definition of Tax, (y) Tax of
Liberty, the Company or any Subsidiary attributable to or resulting from or
constituting a breach of the provisions of Section 9.2, Section 9.3(a) or (b) or
Section 9.4 and (z) Liabilities, costs, expenses (including reasonable expenses
of investigation and attorneys’, accountants’ and other experts’ fees and
expenses), losses, damages, assessments, settlements or judgments arising out of
or incident to the imposition, assessment, assertion or claim of any Tax
described in clause (w), (x) or (y) above in this Section 11.2(a)(iii) or
attributable to or resulting from a breach by Seller of its obligations in
Section 9.6 (the sum of the amounts determined pursuant to clauses (w), (x),
(y) and (z) of this Section 11.2(a)(iii) being referred to as a “Buyer Tax
Loss”); or
     (iv) any Taxes, Liabilities, costs, expenses (including reasonable expenses
of investigation and attorneys’, accountants’, and other experts’ fees and
expenses), losses, damages, assessments, settlements or judgments arising out of
or incident to the items identified on Section 3.6 of the Disclosure Schedule or
Section 9.2(a) of the Disclosure Schedule.
If and to the extent any provision of this Section 11.2(a) is unenforceable for
any reason, Seller hereby agrees to make the maximum contribution to the payment
and satisfaction of any Loss for which indemnification is provided under this
Section 11.2(a) which is permissible under applicable Laws. Any claims for
indemnification made under this Section 11.2(a) may only be made by the Buyer on
behalf of the Buyer Indemnified Parties.
     (b) Indemnification Obligations of the Buyer. The Buyer shall indemnify
Seller and Liberty and their Affiliates (which shall not include the Company or
any of its Subsidiaries) (collectively, the “Seller Indemnified Parties”) and
save and hold each of them harmless against and pay on behalf of or reimburse
such Seller Indemnified Parties as and when incurred for any Losses which any
Seller Indemnified Party may suffer, incur, sustain or become subject to, as a
result of, in connection with, relating or incidental to or by virtue of:

48



--------------------------------------------------------------------------------



 



     (i) any facts or circumstances which constitute a breach of any
representation or warranty regarding the Buyer under this Agreement or in any
certificates or other writing delivered by or on behalf of Buyer in connection
with the Closing;
     (ii) any breach of any covenant, agreement or other provision by the Buyer
under this Agreement or in any certificate delivered by or on behalf of Buyer in
connection with the Closing;
     (iii) any claims or causes of action asserted against any Seller
Indemnified Party after the Closing in connection with the operation of the
Company’s and its Subsidiaries’ businesses following the Closing Date, but not
including any claims or causes of action disclosed by Seller pursuant to this
Agreement or any Losses which arise out of, or relate to, any matters with
respect to which Seller is obligated to indemnify the Buyer Indemnified Parties
pursuant to Section 11.2(a) hereof; or
     (iv) any (v) Tax of the Company or any Subsidiary other than any Buyer Tax
Loss for which Seller is obligated to indemnify the Buyer Indemnified Parties
pursuant to Section 11.2(a)(iii), (w) Tax resulting from transactions or actions
taken by Buyer or any of its Affiliates (including for this purpose the Company
and each of its Subsidiaries) that occur on the Closing Date but after the
Closing and that are not in the Ordinary Course of Business, (x) Tax resulting
from an actual or deemed election by Buyer under Code Section 338 (or any
similar provision of state law or the law of any other taxing jurisdiction) with
respect to the Company or any Subsidiary in connection with any of the
transactions contemplated by this Agreement, (y) Tax that is the obligation of
Buyer pursuant to Section 9.7, and (z) Liabilities, costs, expenses (including
reasonable expenses of investigation and attorneys’, accountants’ and other
experts’ fees and expenses), losses, damages, assessments, settlements or
judgments arising out of or incident to the imposition, assertion or assessment
of any Tax described in clause (v), (w), (x) or (y) above in this
Section 11.2(b)(iv) or attributable to or resulting from a breach by Seller of
its obligations in Section 9.6 (the sum of the amounts determined pursuant to
clauses (v), (w), (x), (y) and (z) of this Section 11.2(b)(iv) being referred to
as a “Seller Tax Loss”).
If and to the extent any provision of this Section 11.2(b) is unenforceable for
any reason, the Buyer hereby agrees to make the maximum contribution to the
payment and satisfaction of any Loss for which indemnification is provided under
this Section 11.2(b) which is permissible under applicable Laws. Any claims for
indemnification made under this Section 11.2(b) may only be made by a Seller on
behalf of Seller Indemnified Parties.
(c) Limitations on Indemnification
     (i) Notwithstanding anything to the contrary in this Article XI, neither
Seller nor Liberty shall be required to indemnify the Buyer Indemnified Parties
in respect of any Losses for which indemnity is claimed under Section 11.2(a)(i)
and (iii) unless and until the aggregate of all such Losses exceeds one percent
(1%) of Purchase Price (the “Threshold”); provided, that if the aggregate of
such Losses claimed exceeds the

49



--------------------------------------------------------------------------------



 



Threshold then Seller and Liberty shall be obligated to indemnify the Buyer
Indemnified Parties for only the amount of such Losses in excess of the
Threshold; provided, further, that the Threshold shall not limit indemnification
with respect to Losses relating to breaches of the Seller’s Fundamental
Representations or any facts or circumstances which constitute fraud, or
intentional misrepresentation. Notwithstanding anything to the contrary in this
Article XI, Buyer shall not be required to indemnify the Seller Indemnified
Parties in respect of any Losses for which indemnity is claimed under
Section 11.2(b)(i) and (iv) unless and until the aggregate of all such Losses
exceeds the Threshold; provided, that if the aggregate of such Losses claimed
exceeds the Threshold then Buyer shall be obligated to indemnify the Seller
Indemnified Parties for only the amount of such Losses in excess of the
Threshold; provided, further, that the Threshold shall not limit indemnification
with respect to Losses relating to breaches of the Buyer’s Fundamental
Representations or any facts or circumstances which constitute fraud, or
intentional misrepresentation.
     (ii) Notwithstanding anything to the contrary in this Article XI, the
maximum amount of Losses that the Buyer Indemnified Parties will be entitled to
recover pursuant to Section 11.2(a)(i) and (iii) (to the extent that such Losses
under Section 11.2(a)(iii) relate solely to a breach of a representation or
warranty and do not relate in whole or in part to a breach of a covenant) for
breaches of representations and warranties is twelve and one-half percent
(12.5%) of the Purchase Price, provided that such limitation shall not apply to
breaches of the Seller’s Fundamental Representations and/or to any facts or
circumstances which constitute fraud or intentional breach or omission with
respect to any representation or warranty of the Company, its Subsidiaries,
Seller and Liberty. Notwithstanding anything to the contrary in this Article XI,
the maximum amount of Losses that the Seller Indemnified Parties will be
entitled to recover pursuant to Section 11.2(b)(i) and (iv) (to the extent that
such Losses under Section 11.2(b)(iv) relate solely to a breach of a
representation or warranty and do not relate in whole or in part to a breach of
a covenant) for breaches of representations and warranties is twelve and
one-half percent (12.5%) of the Purchase Price, provided that such limitation
shall not apply to breaches of the Buyer’s Fundamental Representations and/or to
any facts or circumstances which constitute fraud or intentional breach or
omission with respect to any representation or warranty of the Buyer.
     (d) Manner of Calculation. If any representation, warranty or covenant
which is qualified by materiality or Material Adverse Effect is breached in
accordance with its terms (which shall take into account any such materiality
qualifiers), the amount of any Loss related to a breach of any such
representation or warranty or covenant shall be determined without regard to any
materiality qualification (including terms such as “material” and “Material
Adverse Effect”) set forth therein.
     (e) Exclusive Remedy. The remedies provided by this Article XI, subject to
the limitations set forth in this Agreement, shall be the sole and exclusive
remedies of the Buyer Indemnified Parties and Seller Indemnified Parties after
Closing for the recovery of Losses resulting from, relating to or arising out of
this Agreement, except for (i) in the case of fraud, intentional breach or
omission and (ii) any other remedies expressly set forth in this Agreement other
than in this Article XI.

50



--------------------------------------------------------------------------------



 



     (f) Manner of Payment. Any indemnification of the Buyer Indemnified Parties
or Seller Indemnified Parties, as the case may be, pursuant to this Section 11.2
shall be effected by wire transfer of immediately available funds from Seller or
Liberty or the Buyer, as the case may be, to an account designated in writing by
the applicable Buyer Indemnified Party or Seller Indemnified Party, as the case
may be, within fifteen (15) days after the determination thereof. Any
indemnification payments shall be made together with interest accruing thereon
from the date written notice of the indemnification claim is made to the date of
payment at five percent (5%) per annum.
     (g) Third Party Claims and Notice of Tax Loss. A Buyer Indemnified Party
will give timely written notice to Seller of any Buyer Tax Loss, and a Seller
Indemnified Party will give timely written notice to Buyer of any Seller Tax
Loss, or, if a Proceeding is initiated by any third party against any Person
entitled to seek indemnification under this Article XI (an “Indemnified Party”),
and if an Indemnified Party intends to seek indemnification with respect thereto
under this Article XI, such Indemnified Party shall promptly, after receipt of
written notice of such Proceeding, provide written notice of such Proceeding to
the party or parties from whom the Indemnified Party intends to seek
indemnification from (the “Responsible Party”), which notice shall describe such
Proceeding in reasonable detail and the amount thereof (if known and
quantifiable); provided, that the failure to so notify a Responsible Party shall
not relieve such Responsible Party of its obligations hereunder unless and only
to the extent the Responsible Party shall be actually and materially prejudiced
by such failure to so notify. A Responsible Party shall be entitled to
participate in the defense of such Proceeding giving rise to an Indemnified
Party’s claim for indemnification at such Responsible Party’s expense, and at
its option (subject to the limitations set forth below) shall be entitled to
assume the defense thereof by appointing a reputable counsel reasonably
acceptable to the Indemnified Party to be the lead counsel in connection with
such defense within thirty (30) days of its receipt of notice of the Proceeding;
provided, that prior to the Responsible Party assuming control of such defense,
it shall (x) demonstrate to the Indemnified Party in writing such Responsible
Party’s financial ability to provide full indemnification to the Indemnified
Party with respect to such Proceeding (including the ability to post any bond
required by the court or adjudicative body before which such Proceeding is
taking place), and (y) agree in writing to be fully responsible for all Losses
relating to such Proceeding; provided, further, that:
     (i) the Indemnified Party shall be entitled to participate in the defense
of such claim and to employ counsel of its choice for such purpose;
     (ii) the Responsible Party shall not be entitled to assume control of such
defense if (a) the claim for indemnification relates to or arises in connection
with any criminal proceeding, action, indictment, allegation or investigation,
(b) the Indemnified Party reasonably believes an adverse determination with
respect to the Proceeding, giving rise to such claim for indemnification would
be materially detrimental to or materially injure the Indemnified Party’s
reputation or future business prospects, (c) such claim seeks an injunction or
equitable relief against the Indemnified Party, (d) a conflict of interest
exists between the Responsible Party and the Indemnified Party, or (e) the
Responsible Party failed or is failing to vigorously prosecute or defend such
claim; and

51



--------------------------------------------------------------------------------



 



     (iii) if the Responsible Party shall control the defense of any such claim,
the Responsible Party shall obtain the prior written consent of the Indemnified
Party before entering into any settlement of Proceeding or ceasing to defend
such Proceeding if, pursuant to or as a result of such settlement or cessation,
injunctive or other equitable relief will be imposed against the Indemnified
Party or if such settlement does not expressly and unconditionally release the
Indemnified Party from all Liabilities and obligations with respect to such
claim and does not include any admission of liability for the underlying claims
(even if no Liabilities accrue therefrom).
     (h) Adjustment Treatment. All indemnification payments made pursuant to
this Article XI shall be treated as adjustments to the Purchase Price unless a
Final Determination or change in applicable Legal Requirements (including a
revenue ruling or other similar announcement) causes any such amount not to
constitute an adjustment to the Purchase Price for any applicable Tax purposes.
     (i) Insurance, Set-Off. The Indemnified Party shall use commercially
reasonable efforts to pursue any claims for Insurance, set-off or
indemnification to the extent applicable in connection with any claim for which
it seeks indemnification pursuant to this Article 11.
ARTICLE XII
MISCELLANEOUS
     Section 12.1.     Public Announcements. Subject to the obligations of Buyer
to provide disclosure to comply with federal securities laws, any public
announcement, press release or similar publicity with respect to this Agreement
or the transactions contemplated by this Agreement will be issued, if at all, at
such time and in such manner as mutually agreed by Buyer and Seller. Seller and
Buyer will consult with each other concerning the means by which the employees,
customers, and suppliers of the Company or any of its Subsidiaries and others
having dealings with the Company or any of its Subsidiaries will be informed of
the transactions contemplated by this Agreement and any such communication will
be made only as mutually agreed by Buyer and Seller. The provisions of this
Section 12.1 are intended to supplement and not to supersede or replace the
provisions of the Existing NDA.
     Section 12.2.     No Third-Party Beneficiaries. This Agreement shall not
confer any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
     Section 12.3.     Successors and Assigns. This Agreement will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties, provided that the Buyer may without the prior written
consent of Seller, assign this Agreement or any of its rights, interests or
obligations to an Affiliate of Buyer and provided further that Buyer may make a
collateral assignment of its rights, but not its obligations, under this
Agreement to any of its financing sources.

52



--------------------------------------------------------------------------------



 



     Section 12.4.     Entire Agreement. This Agreement (including the Exhibits
and Schedules hereto and any other agreements and documents referred to in this
Agreement) constitutes the entire agreement between the Parties and supersedes
any prior understandings, agreements, or representations by or between the
Parties, written or oral, to the extent they are related in any way to the
subject matter hereof, other than the Existing NDA.
     Section 12.5.     Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by facsimile (with written confirmation of receipt), or
(c) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and facsimile numbers set forth below (or to such other addresses and telecopier
numbers as a Party may designate by notice to the other Parties, provided that
any such change shall be effective only upon receipt by the other Parties):
If to Seller or to
Liberty: Liberty Satellite & Technology, Inc.
c/o Liberty Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention: William R. Fitzgerald and Charles Y. Tanabe
Facsimile: 720-875-5382
Copy (which shall not constitute notice) to:
Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, CO 80202
Attention: Steven D. Miller, Esq.
Facsimile: 303-298-0940
If to Buyer, or to the Company after
Closing: LodgeNet Entertainment Corporation
3900 West Innovation Street
Sioux Falls, SD 57107
Attention: Scott C. Petersen and James G. Naro
Facsimile: 605-988-1715

53



--------------------------------------------------------------------------------



 



Copy (which shall not constitute notice) to:
Leonard, Street and Deinard, Professional Association
150 South Fifth Street, Ste. 2300
Minneapolis, MN 55402
Attention: Mark S. Weitz, Esq.
Facsimile: 612-335-1657
     Section 12.6.     Governing Law; Jurisdiction. This Agreement will be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. Any Proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated by this Agreement may be brought by or against any Party in any
court of competent jurisdiction located in the State of Delaware. Each Party
irrevocably and unconditionally agrees to be subject to the jurisdiction of the
courts of the State of Delaware and of the federal courts sitting in the State
of Delaware and not to object to the jurisdiction of such courts on the basis of
inconvenience of forum or otherwise. Without limiting the generality of the
foregoing, each Party agrees that service of process upon such Party at such
Party’s address as set forth in Section 12.5, together with written notice of
such service to such Party, will be deemed effective service of process upon
such Party.
     Section 12.7.     Amendments and Waivers. No amendment of any provision of
this Agreement will be valid unless the same is in writing and signed by Buyer,
Liberty and Seller. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant under this Agreement, whether intentional or not,
will be deemed to extend to any prior or subsequent default, misrepresentation,
or breach of warranty or covenant under this Agreement or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence.
     Section 12.8.     Severability. Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction will not
affect the validity or enforceability of the remaining terms and provisions of
this Agreement or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.
     Section 12.9.     Expenses. Except as otherwise expressly provided in this
Agreement, each of Seller, Liberty and Buyer will bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated by this Agreement, provided that
Seller and Buyer shall each pay fifty (50%) percent of any filing fee related to
the HSR Act.
     Section 12.10.     Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the Parties and no presumption or burden of proof will arise favoring
or disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

54



--------------------------------------------------------------------------------



 



     Section 12.11.     Incorporation of Exhibits and Schedules. The Exhibits
and Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.
     Section 12.12.     Headings. The Article and Section headings contained in
this Agreement are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Agreement.
     Section 12.13.     Facsimile; Counterparts Signatures. This Agreement may
be executed by facsimile signature and in one or more counterparts, each of
which will be deemed an original but all of which together will constitute one
and the same instrument.
[Remainder of Page Intentionally Left Blank]

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement
as of the date first written above.

            BUYER:


LODGENET ENTERTAINMENT
CORPORATION
      By:           Name:   Scott C. Petersen        Title:   President and
Chief Executive Officer     

            SELLER:


LIBERTY SATELLITE & TECHNOLOGY, INC.
      By:    /s/ William R. Fitzgerald       Name: William R. Fitzgerald      
Title: Senior Vice President    

            LIBERTY:


LIBERTY MEDIA CORPORATION
      By:    /s/ William R. Fitzgerald       Name: William R. Fitzgerald      
Title: Senior Vice President    

[Signature Page to Stock Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITION OF CLOSING WORKING CAPITAL
Closing Working Capital shall be determined in accordance with GAAP, except as
follows:
1. Closing Working Capital shall exclude (i) all Indebtedness (other than the
current portions of capital lease obligations related to capital leases
outstanding on the Agreement Date, to the extent that the recorded book value of
such capital leases does not exceed an aggregate of $2,000,000 on the Agreement
Date and the Closing Date), (ii) current Income Tax receivables and payables,
(iii) deferred Tax amounts, and (iv) deferred revenue amounts.
2. Closing Working Capital shall be calculated as of immediately prior to the
Closing and should not include the impact of any adjustments required by
purchase accounting (revaluing assets and liabilities to fair value).
As an example, the working capital as of September 30, 2006 would be calculated
as follows (all numbers are in thousands):

 
Current Assets
Cash $1,018
Accounts Receivable, net of reserve for doubtful accounts $29,636
Other Current Assets $3,235
Less: Current Liabilities
Accounts Payable $25,878
Accrued Compensation $2,739
Other Accrued Liabilities $3,714
Accrued sales, use and property taxes $3,788
Current portion of long-term debt (cap leases) $0
 
Net working capital $(2,230)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TARGET WORKING CAPITAL
     The Target Working Capital (in thousands) amount shall be $3,500.

 